Exhibit 10.13

 

 

THE COMCAST CORPORATION RETIREMENT-INVESTMENT PLAN

(Amended and Restated Effective October 21, 2014)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     4   

ARTICLE II TRANSITION AND ELIGIBILITY TO PARTICIPATE

     19   

Section 2.1.

 

Rights Affected and Preservation of Accrued Benefit

     19   

Section 2.2.

 

Eligibility to Participate

     19   

Section 2.3.

 

Election to Make Pre-Tax Contributions

     19   

Section 2.4.

 

Eligibility to Participate – After-Tax Contributions

     20   

Section 2.5.

 

Data

     20   

Section 2.6.

 

Credit for Qualified Military Service

     20   

ARTICLE III CONTRIBUTIONS TO THE PLAN

     21   

Section 3.1.

 

Pre-Tax Contributions, Catch-Up Contributions and Roth Contributions

     21   

Section 3.2.

 

After-Tax Contributions

     22   

Section 3.3.

 

Change of Percentage Rate

     22   

Section 3.4.

 

Discontinuance of Pre-Tax Contributions, Roth Contributions and After-Tax
Contributions

     22   

Section 3.5.

 

Matching Contributions

     23   

Section 3.6.

 

Comcast Retirement Contributions

     24   

Section 3.7.

 

Timing and Deductibility of Contributions

     25   

Section 3.8.

 

Fund

     25   

Section 3.9.

 

Limitation on Pre-Tax Contributions and Matching Contributions

     25   

Section 3.10.

 

Prevention of Violation of Limitation on Pre-Tax Contributions and Matching
Contributions

     26   

Section 3.11.

 

Maximum Allocation

     28   

Section 3.12.

 

Safe Harbor Status

     29   

Section 3.13.

 

Distribution of Excess Contributions

     29   

ARTICLE IV PARTICIPANTS’ ACCOUNTS

     30   

Section 4.1.

 

Accounts

     30   

Section 4.2.

 

Valuation

     30   

Section 4.3.

 

Apportionment of Gain or Loss

     30   

Section 4.4.

 

Accounting for Allocations

     30   

ARTICLE V DISTRIBUTION

     32   

Section 5.1.

 

General

     32   

Section 5.2.

 

Separation from Service

     32   

Section 5.3.

 

Death

     32   

Section 5.4.

 

Total Disability

     32   

Section 5.5.

 

Valuation for Distribution

     32   

Section 5.6.

 

Timing of Distribution

     32   

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 5.7.

 

Mode of Distribution of Retirement or Disability Benefits.

     33   

Section 5.8.

 

Rules for Election of Optional Mode of Retirement or Disability Benefit

     34   

Section 5.9.

 

Death Benefits

     34   

Section 5.10.

 

Explanations to Participants

     35   

Section 5.11.

 

Beneficiary Designation

     35   

Section 5.12.

 

Recalculation of Life Expectancy

     36   

Section 5.13.

 

Transfer of Account to Other Plan

     37   

Section 5.14.

 

Section 401(a)(9)

     39   

ARTICLE VI VESTING

     40   

Section 6.1.

 

Nonforfeitable Amounts

     40   

Section 6.2.

 

Vesting of Comcast Retirement Contributions

     40   

Section 6.3.

 

Years of Service for Vesting

     40   

Section 6.4.

 

Breaks in Service and Loss of Service

     41   

Section 6.5.

 

Restoration of Service

     41   

Section 6.6.

 

Forfeitures and Restoration of Forfeited Amounts upon Reemployment

     41   

ARTICLE VII ROLLOVER CONTRIBUTIONS

     43   

Section 7.1.

 

Rollover Contributions

     43   

Section 7.2.

 

Vesting and Distribution of Rollover Account

     43   

Section 7.3.

 

Additional Rollover Amounts

     44   

ARTICLE VIII WITHDRAWALS

     45   

Section 8.1.

 

Withdrawals Not Subject to Section 401(k) Restrictions

     45   

Section 8.2.

 

Withdrawals Subject to Section 401(k) Restrictions

     45   

Section 8.3.

 

Withdrawals On and After Attainment of Age 59 1/2

     48   

Section 8.4.

 

HEART Act Distributions

     49   

Section 8.5.

 

Amount and Payment of Withdrawals

     50   

Section 8.6.

 

Withdrawals Not Subject to Replacement

     50   

Section 8.7.

 

Pledged Amounts

     50   

Section 8.8.

 

Investment Medium to be Charged with Withdrawal

     50   

ARTICLE IX LOANS TO PARTICIPANTS

     51   

Section 9.1.

 

Loan Application

     51   

Section 9.2.

 

Loan Approval

     51   

Section 9.3.

 

Amount of Loan

     51   

Section 9.4.

 

Terms of Loan

     52   

Section 9.5.

 

Enforcement

     53   

Section 9.6.

 

Additional Rules

     53   

ARTICLE X ADMINISTRATION

     54   

Section 10.1.

 

Committee

     54   

Section 10.2.

 

Duties and Powers of Committee

     54   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 10.3.

 

Functioning of Committee

     57   

Section 10.4.

 

Allocation and Delegation of Duties

     57   

Section 10.5.

 

Plan Expenses

     57   

Section 10.6.

 

Information to be Supplied by a Participating Company

     58   

Section 10.7.

 

Disputes

     58   

Section 10.8.

 

Indemnification

     59   

ARTICLE XI THE FUND

     60   

Section 11.1.

 

Designation of Trustee

     60   

Section 11.2.

 

Exclusive Benefit

     60   

Section 11.3.

 

No Interest in Fund

     60   

Section 11.4.

 

Trustee

     60   

Section 11.5.

 

Investments

     60   

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN

     62   

Section 12.1.

 

Power of Amendment and Termination

     62   

Section 12.2.

 

Merger

     63   

ARTICLE XIII TOP-HEAVY PROVISIONS

     64   

Section 13.1.

 

General

     64   

Section 13.2.

 

Definitions

     64   

Section 13.3.

 

Minimum Contribution for Non-Key Employees

     66   

Section 13.4.

 

Social Security

     67   

ARTICLE XIV GENERAL PROVISIONS

     68   

Section 14.1.

 

No Employment Rights

     68   

Section 14.2.

 

Governing Law

     68   

Section 14.3.

 

Severability of Provisions

     68   

Section 14.4.

 

No Interest in Fund

     68   

Section 14.5.

 

Spendthrift Clause

     68   

Section 14.6.

 

Incapacity

     68   

Section 14.7.

 

Withholding

     69   

Section 14.8.

 

Missing Persons/Uncashed Checks

     69   

Section 14.9.

 

Notice

     69   

ARTICLE XV ADDITIONAL SERVICE CREDIT FOR FORMER EMPLOYEES OF CERTAIN ACQUIRED
BUSINESSES

     70   

Section 15.1.

 

Additional Service Credit

     70   

Section 15.2.

 

Listed Employer

     70   

Section 15.3.

 

Applicability

     70   

Section 15.4.

 

Limitation

     70   

ARTICLE XVI COMCAST SPORTS NETWORK (PHILADELPHIA) L.P.

     71   

Section 16.1.

 

General

     71   

Section 16.2.

 

Eligibility and Vesting Service

     71   

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 16.3.

 

Eligibility to Participate

     71   

Section 16.4.

 

Separate Testing

     71   

 

SCHEDULE A MINIMUM DISTRIBUTION REQUIREMENTS

     73   

APPENDIX A

     77   

APPENDIX B

     78   

EXHIBIT A PARTICIPATING COMPANIES/LISTED EMPLOYERS

     80   

EXHIBIT B NBCUNIVERSAL, LLC

     83   

 

-iv-



--------------------------------------------------------------------------------

THE COMCAST CORPORATION RETIREMENT-INVESTMENT PLAN

Amended and Restated Effective January 1, 2014

Background

Comcast Corporation, a Pennsylvania corporation, established The Comcast
Corporation Employees’ Thrift Plan (the “Plan”) to provide benefits to those of
its employees and the employees of its subsidiaries who were eligible to
participate as provided therein effective December 1, 1979. The Plan was amended
from time to time and amended, restated and redesignated The Comcast Corporation
Retirement-Investment Plan effective March 1, 1983. The Plan has been amended
subsequently, and amended and restated at various times.

Comcast Corporation amended, restated and redesignated the Plan as The AT&T
Comcast Corporation Retirement-Investment Plan, effective November 18, 2002, the
date on which the combination of Comcast Corporation and AT&T Broadband Corp.
was consummated. Immediately following such redesignation, the Plan was renamed
as The Comcast Corporation Retirement-Investment Plan.

The Plan was last amended and restated effective July 1, 2014 (unless otherwise
stated herein) to incorporate certain design changes.

Plan Mergers/Asset Transfers Prior to the Effective Date

The following plans were merged into the Plan as of the dates indicated below:

 

  (1) Barden Savings Plan, the Michigan Savings Plan, the Suburban Savings Plan
and the profit sharing and cash or deferred arrangement portion of the Selkirk
Plan were merged with and into this Plan – January 1, 1996

 

  (2) Jones Intercable, Inc. Profit Sharing\Retirement Savings Plan – October 1,
1999

 

  (3) Garden State Cablevision Retirement-Investment Plan – May 1, 2000

 

  (4) Prime Communications – Potomac LLC 401(k) Retirement & Savings Plan and
the Prime Cable 401(k) Savings and Security Plan – August 1, 2000

 

  (5) TGC, Inc. D/B/A The Golf Channel 401(k) Profit Sharing Plan – August 1,
2002

Effective April 1, 1998, assets from the tax-qualified defined contribution plan
of Marcus Cable (the “Marcus Cable Plan”), attributable to the account balances
of participants in the Marcus Cable Plan who transferred employment directly
from Marcus Cable to the Company in connection with the Company’s acquisition of
certain cable television businesses of Marcus Cable, were transferred to the
Plan.



--------------------------------------------------------------------------------

Effective November 1, 1999, assets from the tax-qualified defined contribution
plans of Greater Media (the “Greater Media Plans”), attributable to the account
balances of participants in the Greater Media Plans who transferred employment
directly from Greater Media to the Company in connection with the Company’s
acquisition of the Philadelphia cable television business of Greater Media, were
transferred to the Plan.

Effective April 1, 2002, assets from the Lenfest Group Retirement Plan were
transferred to the Plan.

Effective July 1, 2003 (the “Effective Date”), the Comcast Cable Communications
Holdings, Inc. Long Term Savings Plan (formerly the AT&T Broadband Long Term
Savings Plan) was merged with and into the Plan.

CCCHI Plan Mergers/Asset Transfers Prior to the Effective Date

The following plans were merged into the CCCHI Plan as of the dates indicated
below:

 

  (1) TCI TKR L.P. Retirement Savings Plan for Bargaining Unit Employees –
May 31, 2001

 

  (2) AT&T Long Term Savings Plan – San Francisco – June 22, 2001

 

  (3) MediaOne Group 401(k) Savings Plan – July 1, 2001

 

  (4) United Artists Cablesystems Corporation Savings and Investment Plan –
August 2, 2002

 

  (5) TKR Cable Company Defined Contribution Plan – October 4, 2002.

 

  (6) Tech TV Savings and Profit Sharing Plan – December 31, 2007

 

  (7) 401(k) Savings Plan for Certain Seymour Employees – December 31, 2007

 

  (8) ThePlatform for Media Retirement Savings Plan – December 31, 2007

Effective January 25, 2002, assets from the AT&T Merger and Acquisition
Retirement Savings Plan, to the extent attributable to current and former
employees of AT&T Broadband, were transferred to the CCCHI Plan.

NBCUniversal – Participation/Asset Transfer

Effective January 1, 2013, NBCUniversal, LLC became a Participating Company in
the Plan such that its employees (other certain employees who are eligible to
participate in the NBCUniversal Capital Accumulation Plan from and after
January 1, 2013 and certain other

 

-2-



--------------------------------------------------------------------------------

employees who are members of certain collectively bargained units) shall be
eligible to participate in this Comcast Corporation Retirement-Investment Plan
(the “Plan”), subject to the eligibility requirements set forth herein. On or
about the January 1, 2013, the assets of the NBCUniversal Capital Accumulation
Plan representing the accounts of NBCUniversal, LLC employees who are eligible
to participate in the Plan were transferred to the Fund. The terms and
conditions of the Plan, as set forth herein, shall generally apply to
Participants who are such as a result of their employment with NBCUniversal,
LLC, except to the extent such provisions contradict with the terms and
conditions set forth in Exhibit B.

Amendment and Restatement

Comcast Corporation hereby amends and restates The Comcast Corporation
Retirement-Investment Plan, effective October 21, 2014, unless stated otherwise
herein, to require the freeze, liquidation and termination of the Company Stock
fund over time under the management of an independent fiduciary and to
incorporate certain design changes, subject to receipt of an Internal Revenue
Service determination that the Plan continues to meet all applicable
requirements of section 401(a) of the Code, that employer contributions thereto
remain deductible under section 404 of the Code and that the trust fund
maintained with respect thereto remains tax exempt under section 501(a) of the
Code.

 

¿¿¿¿ ¿¿

 

-3-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Except where otherwise clearly indicated by context, the masculine shall include
the feminine and the singular shall include the plural, and vice-versa. Any term
used herein without an initial capital letter that is used in a provision of the
Code with which this Plan must comply to meet the requirements of section 401(a)
of the Code shall be interpreted as having the meaning used in such provision of
the Code, if necessary for the Plan to comply with such provision.

“Account” means the entries maintained in the records of the Trustee which
represent the Participant’s interest in the Fund. The term “Account” shall
refer, as the context indicates, to any or all of the following:

“After-Tax Matched Contribution Account” – the Account to which are credited
After-Tax Matched Contributions allocated to a Participant, adjustments for
withdrawals and distributions, and the earnings, losses and expenses
attributable thereto. In addition, amounts denominated as “After-Tax Matched
Contributions” under the CCCHI Plan are credited to this Account.

“After-Tax Rollover Account” – the Account to which are credited a Participant’s
After-Tax Rollover Contributions, adjustments for withdrawals and distributions,
and the earnings, losses and expenses attributable thereto. In addition, amounts
denominated as “Non-taxable Rollover Contributions” under the CCCHI Plan or as
“After-Tax Rollover Contributions” under the NBCU CAP are credited to this
Account.

“After-Tax Unmatched Contribution Account” – the Account to which are credited
After-Tax Unmatched Contributions allocated to a Participant, adjustments for
withdrawals and distributions, and the earnings, losses and expenses
attributable thereto. In addition, (i) amounts denominated as “Prior Plan
Contributions” under the Plan prior to the Effective Date, (ii) amounts
denominated as “After-Tax Unmatched Contributions” under the CCCHI Plan, and
(iii) amounts transferred from a Participant’s “Frozen After-Tax Contribution
Account” are credited to this Account.

“Broadband Heritage Matching Contribution Account” – the Account to which are
credited Broadband Heritage Matching Contributions and Prior Broadband Heritage
Matching Contributions allocated to a Participant, adjustments for withdrawals
and distributions, and the earnings, losses and expenses attributable thereto.

“Catch-Up Contribution Account” – the Account to which are credited Catch-Up
Contributions allocated to a Participant, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, pre-tax catch-up contributions allocated to a Participant under the
Plan or the CCCHI prior to the Effective Date or under the NBCU CAP are
allocated to this Account.

 

-4-



--------------------------------------------------------------------------------

“Comcast Retirement Contributions Account” – the Account to which are credited a
Participant’s Comcast Retirement Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto.

“DC Adder Contribution Account (Frozen)” – the Account to which are credited
amounts denominated as “DC Adder Contributions” under the NBCU CAP, adjustments
for withdrawals and distributions, and the earnings, losses and expenses
attributable thereto.

“Matching Contribution Account” – the Account to which are credited Matching
Contributions allocated to a Participant, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, (i) matching contributions under the Plan after December 31, 2000 and
through the Effective Date, (ii) matching contributions under the CCCHI Plan
after December 31, 2002 and through the Effective Date, and (iii) matching
contributions made to Participants under the NBCU CAP are, in each case,
allocated to this Account.

“NBCU Retirement Contributions Account” – the Account to which are credited a
Participant’s NBCU Retirement Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, amounts denominated as “Flexible Retirement Account Contributions”
under the NBCU CAP are credited to this Account.

“Pre-Tax Matched Contribution Account” – the Account to which are credited a
Participant’s Pre-Tax Matched Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, (i) amounts denominated as “Salary Reduction Contributions” under the
Plan prior to the Effective Date that were matched, (ii) amounts denominated as
“Pre-Tax Matched Contributions” under the CCCHI Plan, and (iii) amounts
denominated as “Pre-Tax Contributions” under the NBCU CAP are credited to this
Account.

“Pre-Tax Unmatched Contribution Account” – the Account to which are credited a
Participant’s Pre-Tax Unmatched Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, amounts denominated as “Salary Reduction Contributions” under the Plan
prior to the Effective Date that were not matched, as well as amounts
denominated as “Pre-Tax Unmatched Contributions” under the CCCHI Plan are
credited to this Account.

“Prior Company Matching Contribution Account (Unvested)” – the Account to which
are credited Prior Company Matching Contributions (Unvested) allocated to a
Participant, adjustments for withdrawals and distributions, and the earnings,
losses and expenses attributable thereto.

“Prior Company Matching Contribution Account (Vested)” – the Account to which
are credited Prior Company Matching Contributions (Vested) allocated to a
Participant, adjustments for withdrawals and distributions, and the earnings,
losses and expenses attributable thereto.

 

-5-



--------------------------------------------------------------------------------

“QNEC Account” – the Account to which are credited a Participant’s Qualified
Non-Elective Contributions, adjustments for withdrawals and distributions, and
the earnings, losses and expenses attributable thereto, including any amounts
designated as qualified non-elective contributions under the Plan or the CCCHI
Plan prior to the Effective Date.

“Roth Catch-Up Contribution Account” – the Account to which are credited Roth
Catch-Up Contributions allocated to a Participant, adjustments for withdrawals
and distributions, and the earnings, losses and expenses attributable thereto.
In addition, amounts denominated as “Roth Catch-Up Contributions” under the NBCU
CAP are credited to this Account.

“Roth Matched Contribution Account” – the Account to which are credited a
Participant’s Roth Matched Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto. In
addition, amounts denominated as “Roth Contributions” under the NBCU CAP are
credited to this Account.

“Roth Rollover Account” – the Account to which are credited a Participant’s Roth
Rollover Contributions, adjustments for withdrawals and distributions, and the
earnings, losses and expenses attributable thereto. In addition, amounts
denominated as “Roth Rollover Contributions” under the NBCU CAP are credited to
this Account.

“Roth Unmatched Contribution Account” – the Account to which are credited a
Participant’s Roth Unmatched Contributions, adjustments for withdrawals and
distributions, and the earnings, losses and expenses attributable thereto.

“Taxable Rollover Account” – the Account to which are credited a Participant’s
Taxable Rollover Contributions, adjustments for withdrawals and distributions,
and the earnings, losses and expenses attributable thereto. In addition,
(i) amounts denominated as “Rollover Contributions” under the Plan prior to the
Effective Date, (ii) amounts denominated as “Taxable Rollover Contributions”
under the CCCHI Plan, and (iii) amount denominated as “Taxable Rollover
Contributions” under the NBCU CAP are credited to this Account.

“Active Participant” means an individual who has become an Active Participant as
provided in Article II and has remained a Covered Employee at all times
thereafter.

“Actual Deferral Percentage” means, for any Early Entry Eligible Employee for a
given Plan Year, the ratio of:

(a) the sum of:

(1) such Early Entry Eligible Employee’s Pre-Tax Contributions for the Plan
Year, plus

(2) in the case of any Highly Compensated Early Entry Eligible Employee, his
elective deferrals for the year under any other qualified retirement plan, other
than an employee stock ownership plan as defined in section 4975(e)(7) of the
Code or a tax credit employee stock ownership plan as defined in section 409(a)
of the Code, maintained by the Participating Company or any Affiliated Company;
to

 

-6-



--------------------------------------------------------------------------------

(b) the Early Entry Eligible Employee’s Compensation for that portion of the
Plan Year during which he was an Early Entry Eligible Employee.

“Administrator” means the plan administrator within the meaning of ERISA. The
Committee shall be the Administrator.

“Affiliated Company” means, with respect to any Participating Company:

(a) In General.

(1) any corporation that is a member of a controlled group of corporations, as
determined under section 414(b) of the Code, which includes such Participating
Company;

(2) any trade or business (whether or not incorporated) that is under common
control with such Participating Company, as determined under section 414(c) of
the Code;

(3) any member of an affiliated service group, as determined under section
414(m) of the Code, of which such Participating Company is a member; and

(4) any other organization or entity which is required to be aggregated with the
Participating Company under section 414(o) of the Code and regulations issued
thereunder.

(b) “50% Affiliated Company.” “50% Affiliated Company” means an Affiliated
Company described in subsection (a)(1) or subsection (a)(2) of this definition,
but determined with “more than 50%” substituted for the phrase “at least 80%” in
section 1563(a) of the Code, when applying sections 414(b) and (c) of the Code.

(c) Special Rules. (i) An entity is an Affiliated Company only during those
periods in which it is included in a category described in subsection (a) or
(b) of this definition. (ii) For purposes of crediting service for eligibility
to participate and vesting, an entity at least 25% owned by the Company or a
Participating Company shall be deemed an Affiliated Company; provided that, for
purposes of eligibility to participate, crediting of such service is contingent
upon an Employee notifying the Company of such prior service and verification of
such prior service.

“After-Tax Contributions” means After-Tax Matched Contributions and After-Tax
Unmatched Contributions.

“After-Tax Matched Contributions” means an amount that a Participant who is a
Covered Union Employee (Broadband) elects to have deducted from his or her
Compensation, in accordance with Article IV, after income taxes have been
withheld on such amounts (other than Roth Contributions).

 

-7-



--------------------------------------------------------------------------------

“After-Tax Rollover Contributions” means a contribution to the Plan made in
accordance with the rules of section 402 of the Code and pursuant to Section 7.1
of amounts which will not constitute taxable income to the Participant when
distributed or withdrawn (other than Roth Rollover Contributions).

“After-Tax Unmatched Contributions” means an amount that a Participant who is a
Covered Union Employee (Broadband) elects to have deducted from his or her
Compensation, in accordance with Article IV, after income taxes have been
withheld on such amounts (other than Roth Contributions). After-Tax Unmatched
Contributions are not eligible for Broadband Heritage Matching Contributions.

“Age” means, for any individual, his age on his last birthday, except that an
individual reaches Age 59 1/2 or Age 70 1/2 on the corresponding date in the
sixth calendar month following the month in which his 59th or 70th
(respectively) birthday falls (or the last day of such sixth month if there is
no such corresponding date therein).

“Annual Benefit Base Rate” means, with respect to an Employee for a Plan Year,
such Employee’s Base Pay for the applicable Plan Year plus commissions earned by
such Employee during the applicable Plan Year. Annual Benefit Base Rate shall be
subject to the annual dollar limitation set forth in section 401(a)(17) of the
Code.

“Annual Rate of Pay” means, as of any date, an employee’s annualized base pay
rate as reflected on the records of the Company. An employee’s Annual Rate of
Pay shall not include sales commissions or other similar payments or awards.

“AT&T Broadband Transaction” means the combination of Comcast Corporation and
AT&T Broadband Corp., which was consummated on November 18, 2002.

“Average Actual Deferral Percentage” means, for a specified group of Early Entry
Eligible Employees for a Plan Year, the average of the Actual Deferral
Percentages for such Early Entry Eligible Employees for the Plan Year.

“Average Contribution Percentage” means, for a specified group of Early Entry
Eligible Employees for a Plan Year, the average of the Contribution Percentages
for such Early Entry Eligible Employees for the Plan Year.

“Base Pay” means, with respect to an Employee for a Plan Year, regular wages
actually paid to the Employee in respect of that Plan Year, including wages paid
while on vacation or other paid time off (including wages in respect of floating
holiday time retroactively taken and wages paid while on jury duty), flex time,
call out pay, standby pay, shift differential and bereavement pay; and excluding
overtime pay, pay in respect of any period while the Employee is on long-term or
short-term disability, and bonus payments and other incentive compensation. Base
Pay shall be subject to the annual dollar limitation set forth in section
401(a)(17) of the Code.

“Benefit Commencement Date” means, for any Participant or beneficiary, the date
as of which the first benefit payment, including a single sum, from the
Participant’s Account is due, other than pursuant to a withdrawal under Article
VIII.

 

-8-



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors (or other governing body) of
the Company and, to the extent the Board has delegated its authority hereunder
to the Board’s Executive Committee, the Executive Committee.

“Broadband Heritage Matching Contributions” means the amounts contributed by the
Company and referenced as “Broadband Heritage Matching Contributions” pursuant
to the Plan as in effect on December 31, 2009.

“Catch-Up Contributions” means for any eligible Participant, contributions on
his behalf as provided in Section 3.1.3 or in Section 3.1(b) of Exhibit B (as
applicable) that are made in accordance with, and subject to the limitations of,
section 414(v) of the Code.

“CCCHI Plan” means the Comcast Cable Communications Holdings, Inc. Long Term
Savings Plan (formerly the AT&T Broadband Long Term Savings Plan), as in effect
on June 30, 2003.

“Change in Control” means (i) “Change in Control” as defined in the AT&T 1997
Long Term Incentive Program (as amended May 19, 1999 and March 14, 2000), or
(ii) the merger between AT&T Broadband and Comcast Corp. contemplated in the
Agreement and Plan of Merger dated as of December 19, 2001 by and among AT&T
Corp., AT&T Broadband Corp., Comcast Corporation, AT&T Broadband Acquisition
Corp., Comcast Acquisition Corp. and AT&T Comcast Corporation.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
issued thereunder.

“Comcast Retirement Contributions” means the amounts contributed by a
Participating Company pursuant to Section 3.6.

“Committee” means the individuals appointed to supervise the administration of
the Plan, as provided in Article X of the Plan.

“Company” means Comcast Corporation.

“Company Stock” means Comcast Corporation Class A Common Stock.

“Compensation” means, for any Eligible Employee, for any Plan Year or Limitation
Year, as the case may be:

(a) except as otherwise provided below in this definition, and subject to the
limitations set forth in subsection (c) of this definition, his wages as
reported on Form W-2 (i.e., wages as defined in section 3401(a) of the Code and
all other payments of compensation for which the Participating Company is
required to furnish the employee a written statement under sections 6041(d) and
6051(a)(3) of the Code) from a Participating Company for such Plan Year, reduced
by reimbursements or other expense allowances, fringe benefits (cash and
non-cash), moving expenses, deferred compensation, and welfare benefits, but
including Pre-Tax Contributions and elective contributions that are not
includible in gross income under sections 125 or 402(a)(8) of the Code. For the
purposes of the definitions of “Actual Deferral

 

-9-



--------------------------------------------------------------------------------

Percentage” and “Contribution Percentage” in this Article (except as otherwise
provided in such definitions), the Company may elect to consider only
Compensation as defined above for that portion of the Plan Year during which the
Employee was an Eligible Employee, provided that this election is applied
uniformly to all Eligible Employees for the Plan Year.

(b) for the purposes of Article XIII and Section 3.11, subject to the
limitations set forth in subsection (c) of this definition, the Employee’s wages
as reported on Form W-2 (i.e., wages as defined in section 3401(a) of the Code
and all other payments of compensation for which the Participating Company is
required to furnish the employee a written statement under sections 6041(d) and
6051(a)(3) of the Code); provided that, Compensation shall include any elective
deferral as defined by section 402(g)(3) of the Code, all employee contributions
to an annuity under section 403(b) of the Code, and any amount which is
contributed or deferred by a Participating Company or Affiliated Company at the
election of the Employee and which is not includible in the gross income of the
Employee by reason of sections 125, 132(f) or 457 of the Code.

(c) Only compensation not in excess of $255,000, as adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code, shall be
considered for all purposes under the Plan. The limitation described in this
subsection (c) shall be applied beginning from the first day of the Plan Year
regardless of whether the applicable Employee transfers employment between the
NBCUniversal and its subsidiaries and the Company and its subsidiaries during
such Plan Year.

(d) For purposes of Article III, except Section 3.11, as applied to Covered
Union Employees (Broadband), Compensation shall mean base pay (prior to
reductions under sections 125 and 401(k) of the Code), bonuses (other than STIP
and executive STIP listed below), payments received under the Company Sickness
and Accident Disability Plan or short term disability payments under the Company
Disability Plan, commissions, and buyout of base pay due to demotion or
resulting from pay parity, but shall not include: (1) shift, expatriate, and
geographic differentials, overtime, non-cash payments, relocation allowances and
special cash payments such as hire, stay or referral payments; (2) payments
under the Short-Term Incentive Program (STIP), and executive bonuses including
long-term payments and Executive Short-Term Incentive Plan (ESTIP); (3) payments
made for waiver of medical coverage, previously deferred compensation, exercise
of stock options, gross-up amounts or cashout of paid time off; (4) deferred
compensation in any nonqualified plan; or (5) any compensation that is paid with
an effective date after retirement or termination of employment.

(e) Notwithstanding anything in the Plan to the contrary, effective on and after
January 1, 2006, Compensation shall not include any payments of compensation as
described above in subsections (a), (b) and (d) that are paid more than 75
calendar days after an Employee’s Separation from Service.

“Contribution Percentage” means for any Early Entry Eligible Employee for a
given Plan Year, the ratio of:

(a) the sum of

 

-10-



--------------------------------------------------------------------------------

(1) such Early Entry Eligible Employee’s Matching Contributions, plus

(2) in the case of any Highly Compensated Early Entry Eligible Employee, any
employee contributions and employer matching contributions, including any
elective deferrals recharacterized as employee contributions, under any other
qualified retirement plan, other than an employee stock ownership plan as
defined in section 4975(e)(7) of the Code or a tax credit employee stock
ownership plan as defined in section 409(a) of the Code, maintained by the
Participating Company or any Affiliated Company, plus

(3) at the election of the Committee, any portion of the Early Entry Eligible
Employee’s Pre-Tax Contributions for the Plan Year or elective deferrals under
any other qualified retirement plan maintained by a Participating Company or any
Affiliated Company that may be disregarded without causing this Plan or such
other qualified retirement plan to fail to satisfy the requirements of
section 401(k)(3) of the Code and the regulations issued thereunder; to

(b) the Early Entry Eligible Employee’s Compensation for that portion of the
Plan Year during which he was an Early Entry Eligible Employee.

“Covered Employee” means any Employee who is (a) employed by a Participating
Company and designated on the books and records of such Participating Company as
an employee and (b) not covered by a collective bargaining agreement, unless
such agreement specifically provides for participation hereunder.
Notwithstanding the preceding sentence, with respect to NBCUniversal, “Covered
Employee” means (a) any Employee of NBCUniversal or its participating
subsidiaries who is designated on the books and records of NBCUniversal or its
applicable subsidiary as employed in a job classification, or who with respect
to an individual whose employment is subject to a collective bargaining
agreement, a collective bargaining unit that was eligible to participate in the
NBCUniversal Pension Plan as of January 29, 2011 with respect to all of his or
her compensation (subject to the then applicable limit under section 401(a)(17)
of the Code), (b) any Employee of NBCUniversal or its participating subsidiaries
hired by NBCUniversal on or after January 29, 2011 and on or before December 31,
2012 (including Employees of NBCUniversal who transferred employment directly
from Comcast to NBCUniversal) who is designated on the books and records of
NBCUniversal or its applicable subsidiary as employed in a job classification
or, with respect to an individual whose employment is subject to a collective
bargaining agreement, a collective bargaining unit that, as of December 31,
2012, was eligible to participate in the NBCU CAP for purposes of receiving
Flexible Retirement Contributions, and (c) any Employee of NBCUniversal or its
participating subsidiaries hired on or after January 1, 2013 who is designated
on the books and records of NBCUniversal or its applicable subsidiary as
employed in a job classification, or who with respect to an individual whose
employment is subject to a collective bargaining agreement, a collective
bargaining unit that is not eligible to participant in the NBCU CAP and who
otherwise meets the eligible requirements of the Plan (including for this
purpose Section 2.5 of Exhibit B). The following individuals shall not be
Covered Employees: (a) an Employee of NBCUniversal or its participating
subsidiaries whose employment is governed by a collective bargaining agreement
that is entered into on or after January 1, 2013 (including, for this purpose,
the execution of an amendment to a collective bargaining agreement in effect on
December 31,

 

-11-



--------------------------------------------------------------------------------

2012) which agreement does not specifically provide for participation in the
Plan; (b) an individual who is treated as an Employee solely by reason of being
a Leased Employee; (c) an individual who is not on an employee payroll of a
Participating Company or the Participating Company does report such individual’s
wages on Form W-2; (d) an individual who has entered into an agreement with a
Participating Company which excludes him from participation in employee benefit
plans of a Participating Company (whether or not such individual is treated or
classified as an employee for certain specified purposes that do not include
eligibility to participate in the Plan); and (e) an individual who is not
classified by the Participating Company as an employee, even if such individual
is retroactively recharacterized as an employee by a third party or a
Participating Company.

Attached as Appendix B to the Plan is a list of collective bargaining units the
Employees covered by which are currently considered “Covered Employees” for
purposes of the Plan (subject to the terms of the applicable collective
bargaining agreement), as such Appendix B shall be revised from time to time
without further action by the Committee to reflect necessary or appropriate
updates to the list.

“Covered Union Employee (Broadband)” means a Covered Employee who is represented
by the Communications Workers Union of America at locations designated on
Appendix A, as it shall be revised from time to time without further action by
the Committee to reflect the date as of which, pursuant to amendment of an
applicable collective bargaining agreement or union decertification, any such
location is no longer in a category covered by Appendix A.

“Covered Union Employee (Comcast)” means a Covered Employee who is represented
by a collective bargaining agreement that covers Employees at the Detroit,
Michigan or New Haven, Michigan locations.

“Early Entry Eligible Employee” means an Eligible Employee who has satisfied the
eligibility requirements of Section 2.2.1, but has not completed a Period of
Service of three months. An Eligible Employee shall be considered an “Early
Entry Eligible Employee” only for that portion of a Plan Year prior to the time
when such Eligible Employee has completed a Period of Service of three months.

“Early Retirement Date” means the first day of any month coincident with or
following the Severance from Service Date of any Participant who has attained
Age 55.

“Effective Date” means July 1, 2003.

“Eligible Employee” means an Employee who has become an Eligible Employee as set
forth in Section 2.2, whether or not he is an Active Participant, and who has
remained a Covered Employee at all times thereafter.

“Employee” means an individual who is employed by a Participating Company or an
Affiliated Company or an individual who is a Leased Employee.

 

-12-



--------------------------------------------------------------------------------

“Employment Commencement Date” means, for any Employee, the date on which he is
first entitled to be credited with an “Hour of Service” described in Paragraph
(a)(1) of the definition of Hour of Service in this Article.

“Entry Date” means the first day of any calendar month.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fund” means the fund established for this Plan, administered under the Trust
Agreement, out of which benefits payable under this Plan shall be paid.

“Highly Compensated Early Entry Eligible Employee” means an Early Entry Eligible
Employee who is (or is treated as) a Highly Compensated Employee.

“Highly Compensated Employee” means an Employee who:

(a) was a five-percent owner, as defined in section 416(i) of the Code at any
time during the Plan Year or preceding Plan Year; or

(b) for the preceding Plan Year received more than $115,000 (as indexed) in
Compensation from a Participating Company or an Affiliated Company.

“Hour of Service” means, for any Employee, a credit awarded with respect to:

(a) except as provided in (b),

(1) each hour for which he is directly or indirectly paid or entitled to payment
by a Participating Company or an Affiliated Company for the performance of
employment duties; or

(2) each hour for which he is entitled, either by award or agreement, to back
pay from a Participating Company or an Affiliated Company, irrespective of
mitigation of damages; or

(3) each hour for which he is directly or indirectly paid or entitled to payment
by a Participating Company or an Affiliated Company on account of a period of
time during which no duties are performed due to vacation, holiday, illness,
incapacity (including disability), jury duty, layoff, leave of absence, or
military duty.

(b) Anything to the contrary in subsection (a) notwithstanding:

(1) No Hours of Service shall be credited to an Employee for any period merely
because, during such period, payments are made or due him under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation, or disability insurance laws.

 

-13-



--------------------------------------------------------------------------------

(2) No more than 501 Hours of Service shall be credited to an Employee under
subsection (a)(3) of this definition on account of any single continuous period
during which no duties are performed by him, except to the extent otherwise
provided in the Plan.

(3) No Hours of Service shall be credited to an Employee with respect to
payments solely to reimburse for medical or medically related expenses.

(4) No Hours of Service shall be credited twice.

(5) Hours of Service shall be credited at least as liberally as required by the
rules set forth in U.S. Department of Labor Reg. §2530.200b-2(b) and (c).

(6) In the case of an Employee who is such solely by reason of service as a
Leased Employee, Hours of Service shall be credited as if such Employee were
employed and paid with respect to such service (or with respect to any related
absences or entitlements) by the Participating Company or Affiliated Company
that is the recipient thereof.

“Investment Medium” means any fund, contract, obligation, or other mode of
investment to which a Participant may direct the investment of the assets of his
Account.

“Investment Stock” means Comcast Corporation Class A Special Common Stock.

“Leased Employee” means any person, other than an employee of a Participating
Company or an Affiliated Company, who, pursuant to an agreement between a
Participating Company or an Affiliated Company (the “recipient”) and any other
individual (“leasing organization”), has performed services for the recipient
(or for the recipient and related individuals) on a substantially full-time
basis for a period of at least one year, and such services are performed by such
individuals under the primary direction and control of the recipient, provided
that for purposes of determining whether an individual is an Eligible Employee
and for purposes of determining an individual’s eligibility and vesting service,
an individual who would be a “Leased Employee” but for the requirement that such
individual perform services for the recipient (or for the recipient and related
individuals) on a substantially full-time basis for a period of at least one
year shall nevertheless be treated as a Leased Employee.

“Limitation Year” means the Plan Year or such other 12-consecutive-month period
as may be designated by the Company.

“Matching Contributions” means the amounts contributed by the Company pursuant
to Sections 3.5.1(a) and (b) or pursuant to Section 3.2 of Exhibit B (as
applicable).

“NBCU CAP” means the NBCUniversal Capital Accumulation Plan, a defined
contribution plan sponsored by NBCUniversal that is intended to meet the
applicable requirements of the Code.

 

-14-



--------------------------------------------------------------------------------

“NBCU Retirement Contributions” means the amounts contributed by a Participating
Company pursuant to Section 3.3 of Exhibit B.

“Normal Retirement Date” means, for any Participant, the date on which he
reaches Age 65.

“One-Year Period of Severance” means a 12-consecutive-month period beginning on
the Employee’s Severance from Service Date during which the former Employee is
credited with no Hours of Service.

“Participant” means an individual for whom one or more Accounts are maintained
under the Plan.

“Participating Company” means the Company, each subsidiary of the Company which
is eligible to file a consolidated federal income tax return with the Company
(except to the extent that the Board or its authorized delegate determines
otherwise as reflected on Exhibit A, as amended from time to time) and each
other organization which is authorized by the Board of Directors or its
authorized delegate to adopt this Plan by action of its board of directors or
other governing body. Notwithstanding anything herein to the contrary, the term
“Participating Company” excludes:

(a) effective November 21, 2006, E! Entertainment Television, Inc. and its
subsidiaries;

(b) for the period beginning August 1, 2006 and ending December 17, 2006,
thePlatform for Media, Inc.;

(c) for the period beginning April 15, 2005, Strata Marketing, Inc.;

(d) for the period beginning June 17, 2009 and ending December 31, 2009, New
England Cable News and its subsidiaries; and

(e) effective January 13, 2014, Leisure Arts, Inc.

“Payroll Period” means a weekly, bi-weekly, semi-monthly, or monthly pay period
or such other standard pay period of the Participating Company applicable to the
class of Employees of which the Eligible Employee is a part.

“Period of Service” means, with respect to any Employee, the period of time
commencing on the Employee’s Employment Commencement Date and ending on the
Employee’s Severance from Service Date and, if applicable, the period of time
commencing on an Employee’s Reemployment Commencement Date and ending on the
Employee’s subsequent Severance from Service Date. All service credited under
the terms of the Plan in effect prior to the Effective Date shall be considered
under the Plan.

 

-15-



--------------------------------------------------------------------------------

“Period of Severance” means the period of time commencing on the Employee’s
Severance from Service Date and ending on the date on which the Employee is
again entitled to be credited with an Hour of Service.

“Plan” means The Comcast Corporation Retirement-Investment Plan, a profit
sharing plan, as set forth herein.

“Plan Year” means each 12-consecutive month period that begins on January 1st
and ends on the next following December 31st.

“Pre-Tax Contributions” means Pre-Tax Matched Contributions and Pre-Tax
Unmatched Contributions.

“Pre-Tax Matched Contributions” means an amount that a Participant elects to
have deducted on a pre-tax basis from his or her Compensation and contributed to
the Plan under a pay reduction election pursuant to Section 3.1.1 or pursuant to
Section 3.1(a) of Exhibit B (as applicable). Pre-Tax Matched Contributions are
eligible for Matching Contributions.

“Pre-Tax Unmatched Contributions” means an amount that a Participant elects to
have deducted on a pre-tax basis from his or her Compensation and contributed to
the Plan under a pay reduction election pursuant to Section 3.1.1 or pursuant to
Section 3.1(a) of Exhibit B (as applicable). Pre-Tax Unmatched Contributions are
not eligible for Matching Contributions.

“Prior Broadband Heritage Matching Contributions” means matching contributions
made under the CCCHI Plan prior to the Effective Date that were not subject to
accelerated vesting under the CCCHI Plan as a result of the AT&T Broadband
Transaction because the Participant was not employed on such date or that were
made after the AT&T Broadband Transaction. Such matching contributions are
subject to the applicable vesting schedule set forth in the Plan as in effect on
December 31, 2009.

“Prior Company Matching Contributions (Unvested)” means amounts denominated as
“Vision Contributions” under the Plan prior to the Effective Date and matching
contributions made pursuant to the Plan prior to January 1, 2001. Such matching
contributions are subject to the applicable vesting schedule set forth in the
Plan as in effect on December 31, 2009.

“Prior Company Matching Contributions (Vested)” means the following amounts:
(a) matching contributions made under the CCCHI Plan prior to the Effective Date
that were fully vested in accordance with the change in control vesting
provisions of Section 6.3(c) of the CCCHI Plan; (b) amounts credited to the
account under the CCCHI Plan denominated as the United Artists Entertainment
Company ESOP Account; (c) matching contributions made under the MediaOne Group
401(k) Savings Plan prior to January 1, 1999; and (d) matching contributions
credited to a separate sub-account in the Plan and attributable to matching
contributions under the following plans that were previously merged into the
Plan: (1) Jones Intercable, Inc. Profit Sharing\Retirement Savings Plan,
(2) Lenfest Group Retirement Plan, and (3) the tax-qualified defined
contribution plans of Greater Media.

 

-16-



--------------------------------------------------------------------------------

“Qualified Non-Elective Contributions” means contributions made pursuant to
Section 3.10.4.

“Reemployment Commencement Date” means the first day following a One-Year Period
of Severance on which an Employee is entitled to be credited with an Hour of
Service described in Paragraph (a)(1) of the definition of “Hour of Service” in
this Article.

“Required Beginning Date” means:

(a) For any Participant who attains Age 70 1/2 and is not a 5-percent owner
(within the meaning of section 416 of the Code) of a Participating Company,
April 1 of the calendar year following the later of the calendar year in which
he has a Severance from Service Date or the calendar year in which he attained
Age 70 1/2.

(b) For any Participant who attains Age 70 1/2 and is a 5-percent owner (within
the meaning of section 416 of the Code) of a Participating Company, April 1 of
the calendar year next following the calendar year in which he attains Age
70 1/2.

(c) For any Participant who filed a valid deferral election with the
Participating Company before January 1, 1984, and which has not subsequently
been revoked, the date set forth in such election.

“Restatement Date” means October 21, 2014.

“Roth Catch-Up Contribution” means contributions made pursuant to Section 3.1.4
or pursuant to Section 3.1(c) of Exhibit B (as applicable), in each case in lieu
of Pre-Tax Catch-Up Contributions.

“Roth Contributions” means Roth Matched Contributions and Roth Unmatched
Contributions.

“Roth Matched Contributions” means contributions made pursuant to Section 3.1.4
or pursuant to Section 3.1(c) of Exhibit B (as applicable), in each case in lieu
of Pre-Tax Matched Contributions. Roth Matched Contributions are eligible for
Matching Contributions.

“Roth Rollover Contributions” means a contribution to the Plan made in
accordance with the rules of section 402 of the Code and pursuant to Section 7.1
of amounts rolled over from a designated Roth contribution account under the
401(k) or 403(b) plan of a former employer.

“Roth Unmatched Contributions” means contributions made pursuant to
Section 3.1.4 or pursuant to Section 3.1(c) of Exhibit B (as applicable), in
each case in lieu of Pre-Tax Unmatched Contributions. Roth Unmatched
Contributions are not eligible for Matching Contributions.

“Severance from Service Date” means the date, as recorded on the records of a
Participating Company or an Affiliated Company, on which an Employee of such
company quits, retires, is discharged, or dies, or, if earlier, the first
anniversary of the first day of a period during which the Employee remains
absent from service with all Participating Companies and Affiliated Companies
(with or without pay) for any other reason, except:

 

-17-



--------------------------------------------------------------------------------

(a) Solely for purposes of determining whether a One-Year Period of Severance
has occurred, if the Employee is absent from work beyond the first anniversary
of the first day of absence by reason of pregnancy, childbirth, or placement in
connection with adoption, or for purposes of the care of such Employee’s child
immediately after birth or placement in connection with adoption, such
Employee’s Severance from Service Date shall be the second anniversary of the
first day of such absence; or

(b) If the Employee is absent for military service under leave granted by the
Participating Company or Affiliated Company or required by law, the Employee
shall not be considered to have a Severance from Service Date, provided the
absent Employee returns to service with the Participating Company or Affiliated
Company within 90 days of his release from active military duty or any longer
period during which his right to reemployment is protected by law.

“Spouse” means the person to whom a Participant is legally married. For purposes
of determining whether two individuals are legally married to each other, the
applicable law of the jurisdiction in which such marriage took place shall
apply. A Spouse shall include an individual of the same sex as the Participant,
provided that the Participant and such other individual were legally married in
a state whose laws authorize the marriage of two individuals of the same sex
(regardless of whether the Participant and such other individual reside in a
jurisdiction that authorizes or recognizes same-sex marriage).

“Taxable Rollover Contributions” means a contribution to the Plan made in
accordance with the rules of section 402 of the Code and pursuant to Section 7.1
of amounts which will constitute taxable income to the Participant when
distributed or withdrawn. Taxable Rollover Contributions shall also include any
amount voluntarily transferred by a Participant from the Storer Communications
Pension Plan, or from the tax-qualified defined contribution plans of Adelphia
Communications Corporation, Home Team Sports, AT&T, MidAtlantic Communications,
or Cable Network Services LLC (in which Outdoor Life Network was a participating
employer).

“Total Disability” means, with respect to any Participant, the earlier to occur
of (a) the Participant qualifying for Social Security disability benefits or
(b) the Participant becoming eligible for and receiving benefits under a
long-term disability program sponsored by a Participating Company or an
Affiliated Company.

“Trust Agreement” means any agreement and declaration of trust executed under
this Plan.

“Trustee” means the corporate trustee or trustees or one or more individuals
collectively appointed and acting under a Trust Agreement.

“Valuation Date” means each day the New York Stock Exchange is open for trading,
or such other day as the Committee shall determine.

“Year of Service” means, for any Employee, a credit used to determine his vested
status under the Plan, as further described in Section 6.2.

 

-18-



--------------------------------------------------------------------------------

ARTICLE II

TRANSITION AND ELIGIBILITY TO PARTICIPATE

Section 2.1. Rights Affected and Preservation of Accrued Benefit. Except as
provided to the contrary herein, the provisions of this amended and restated
Plan shall apply only to Employees who complete an Hour of Service on or after
the Effective Date. The rights of any other individual shall be governed by the
Plan as in effect upon his Severance from Service Date, except to the extent
expressly provided in any amendment adopted subsequently thereto. Additional
rules regarding service credit are set forth in Article XV.

Section 2.2. Eligibility to Participate.

2.2.1. Subject to Section 2.4, each Covered Employee as of the Restatement Date
who was eligible to participate in the Plan immediately prior to the Restatement
Date shall, for all purposes of the Plan applicable to that Covered Employee,
continue to be an Eligible Employee as of the Effective Date.

2.2.2. Subject to Section 2.4, each Covered Employee who was not eligible to
participate immediately prior to the Effective Date shall, for all purposes of
the Plan applicable to that Covered Employee, become an Eligible Employee on the
Entry Date next following his completion of a Period of Service of three months.

2.2.3. If an individual is not a Covered Employee on the Entry Date next
following the date he meets the requirements of Section 2.2.2, he shall become
an Eligible Employee as of the first date thereafter on which he is a Covered
Employee.

2.2.4. If a Covered Employee does not satisfy the requirements of Section 2.2.2
prior to incurring a Severance from Service Date, but is rehired prior to
incurring a One-Year Period of Severance, the prior Period of Service shall be
considered for purposes of satisfying the requirements of Section 2.2.2. If the
Covered Employee incurs a One-Year Period of Severance, his prior Period of
Service shall not be considered upon a subsequent Reemployment Commencement
Date.

2.2.5. An Eligible Employee who ceases to be a Covered Employee, due to
incurring a Severance from Service Date or otherwise, and who later becomes a
Covered Employee, shall become an Eligible Employee as of the date on which he
first again completes an Hour of Service as a Covered Employee.

Section 2.3. Election to Make Pre-Tax Contributions.

2.3.1. Election to Make Pre-Tax Contributions. Each Eligible Employee may elect
to make Pre-Tax Contributions or Roth Contributions and become an Active
Participant by filing a notice of such election with the Committee in accordance
with Section 14.9. Such notice shall authorize the Participating Company to
reduce such Eligible Employee’s cash remuneration by an amount determined in
accordance with Section 3.1 and to make Pre-Tax Contributions or Roth
Contributions on such Eligible Employee’s behalf in the amount of such
reduction. Such election shall be effective as soon as administratively
practicable following receipt of his election by the Committee.

 

-19-



--------------------------------------------------------------------------------

2.3.2. Automatic Enrollment. Each Eligible Employee who (i) is employed by a
Participating Company on or after July 1, 2007 (other than an Eligible Employee
who commences employment by a Participating Company as the result of the
acquisition of the business of such Eligible Employee’s employer by a
Participating Company (whether via a merger, stock acquisition or asset
acquisition) and (ii) does not elect to make Pre-Tax Contributions or Roth
Contributions and become an Active Participant pursuant to Section 2.3 will be
automatically enrolled in the Plan on the Entry Date next following his
completion of the Plan’s eligibility requirements, provided that the Eligible
Employee does not affirmatively elect to decline to be an Active Participant in
the Plan. Such an automatically enrolled Eligible Employee will be an Active
Participant in the Plan as soon as administratively practicable following the
expiration of the time determined by the Committee for returning the election
form which includes the option to elect to decline to be an Active Participant
in the Plan. Covered Employees who are designated by the Committee or its
delegate as having been reemployed by a Participating Company following a
One-Year Period of Severance are considered newly Eligible Employees for
purposes of the automatic enrollment provisions described in this Section 2.3.2.
Covered Employees who are designated by the Committee or its delegate as having
been reemployed by a Participating Company prior to having incurred a One-Year
Period of Severance will be automatically re-enrolled in the Plan at the Pre-Tax
Contribution rate in effect for such Employee on his Severance from Service
Date.

Section 2.4. Eligibility to Participate – After-Tax Contributions. A Covered
Union Employee (Broadband) shall be eligible to make After-Tax Contributions at
the same time that such Employee becomes eligible to make Pre-Tax Contributions
in accordance with Section 2.2; provided that, if and when such Employee ceases
to be a Covered Union Employee (Broadband), such Employee shall no longer be
eligible to make After-Tax Contributions. Elections to make After-Tax
Contributions shall be accomplished in the manner specified in Section 2.3.

Section 2.5. Data. Each Employee shall furnish to the Committee such data as the
Committee may consider necessary for the determination of the Employee’s rights
and benefits under the Plan and shall otherwise cooperate fully with the
Committee in the administration of the Plan.

Section 2.6. Credit for Qualified Military Service. Notwithstanding any
provision in this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with section 414(u) of the Code.

 

-20-



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS TO THE PLAN

Section 3.1. Pre-Tax Contributions, Catch-Up Contributions and Roth
Contributions.

3.1.1. When an Eligible Employee files an election under Section 2.3 to have
Pre-Tax Contributions made on his behalf, he shall elect the percentage by which
his Compensation shall be reduced on account of such Pre-Tax Contributions.
Subject to Section 3.9, this percentage may be between one percent (1%) and
fifty percent (50%) of such Compensation, rounded to the nearer half percentage
(0.5%). An automatically enrolled Eligible Employee’s Pre-Tax Contributions
will, unless and until changed or discontinued by the Eligible Employee in
accordance with Sections 3.2 or 3.3 and subject to Section 3.10, be equal to
three percent (3%) (or, in the case of an Eligible Employee automatically
enrolled prior to January 1, 2013, 2% ) of the Eligible Employee’s Compensation
in the first Plan Year in which such Eligible Employee is automatically enrolled
in the Plan. The Pre-Tax Contribution percentage of an Eligible Employee hired
on or after January 1, 2013 will, unless otherwise elected by the Eligible
Employee, increase by one percent (1%), up to a maximum of ten percent (10%) of
the Eligible Employee’s Compensation, each subsequent Plan Year beginning on the
anniversary occurring in that subsequent Plan Year of the date on which such
Eligible Employee was first enrolled in the Plan. The Participating Company
shall contribute an amount equal to such percentage of the Eligible Employee’s
Compensation to the Fund for credit to the Eligible Employee’s Pre-Tax Matched
Contribution Account and/or Pre-Tax Unmatched Contribution Account, as
applicable, provided that such contributions may be prospectively limited as
provided in Section 3.10.

3.1.2. Pre-Tax Contributions made on behalf of an Eligible Employee under this
Plan, together with elective deferrals under any other plan or arrangement
maintained by any Participating Company or Affiliated Company, shall not exceed
$17,500 (as adjusted in accordance with section 402(g) of the Code and
regulations thereunder) for any calendar year. To the extent necessary to
satisfy this limitation for any year:

(a) elections under Section 3.1.1 shall be prospectively restricted; and

(b) after application of Section 3.1.2(a), the excess Pre-Tax Contributions and
excess elective deferrals under any other plan or arrangement maintained by any
Participating Company or Affiliated Company (with earnings thereon, but reduced
by any amounts previously distributed under Section 3.10.1 for the year) shall
be paid to the Participant on or before the April 15 first following the
calendar year in which such contributions were made.

If the Pre-Tax Contributions plus elective deferrals described above do not
exceed such limitation, but Pre-Tax Contributions, plus the elective deferrals,
as defined in section 402(g)(3) of the Code, under any other plan for any
Participant exceed such limitation for any calendar year, upon the written
request of the Participant made on or before the March 1 first following such
calendar year, the excess, including any earnings attributable thereto,
designated by the Participant to be distributed from the Plan shall be paid to
the Participant on or before the April 15 first following such calendar year.

 

-21-



--------------------------------------------------------------------------------

3.1.3. Catch-Up Contributions. Eligible Employees who have attained Age 50
before the close of any Plan Year shall be eligible to make Catch-Up
Contributions. Catch-Up Contributions shall be expressed as a percentage of
Compensation between one percent (1%) and thirty percent (30%) (rounded to the
nearer half percentage (0.5%)). Catch-Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(m)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-Up Contributions shall not be matched pursuant to Section 3.5.

3.1.4. Roth Contributions. An Eligible Employee may elect, on a form prescribed
by the Committee, to contribute, in lieu of all or a portion of the Pre-Tax
Contributions and/or Catch-Up Contributions the Participant is otherwise
eligible to make under the Plan, Roth Contributions and/or Roth Catch-Up
Contributions to the Plan. Such Roth Contributions and Roth Catch-Up
Contributions shall be allocated to the Eligible Employee’s Roth Matched
Contribution Account, Roth Unmatched Contribution Account or Roth Catch-Up
Contribution Account, as applicable. Roth Contributions and Roth Catch-Up
Contributions shall be: (a) irrevocably designated as such by the Eligible
Employee at the time of the election described in Sections 2.3 and 3.1.3 that is
being made in lieu of all or a portion of the Pre-Tax Contribution and/or
Catch-Up Contributions the Eligible Employee is otherwise eligible to make under
the Plan; and (b) treated by the Participating Company as includible in the
Eligible Employee’s income at the time the Participant would have received that
amount in cash if the Eligible Employee had not made an election described in
Sections 2.3 or 3.1.3 of the Plan. Unless specifically stated otherwise, Roth
Contributions shall be treated as Pre-Tax Contributions for all purposes of the
Plan (including, without limitation, Matching Contributions under Section 3.5)
and Roth Catch-Up Contributions shall be treated as Catch-Up Contributions for
all purposes of the Plan.

Section 3.2. After-Tax Contributions. With respect to Participants who are
Covered Union Employees (Broadband), the total amount of Pre-Tax Contributions
and After-Tax Contributions credited to a Participant’s Account may not exceed
50% of the Participant’s Compensation.

Section 3.3. Change of Percentage Rate. A Participant may, without penalty,
change the percentage of Compensation designated (i) through his automatic
enrollment in the Plan or (ii) by him as his contribution rate under Sections
3.1.1, 3.1.3, 3.1.4 and/or 3.2, as applicable, to any percentage permitted by
Sections 3.1.1, 3.1.3, 3.1.4 or 3.2, and such percentage shall remain in effect
until so changed. Any such change shall become effective as soon as
administratively practicable following receipt of the change by the Committee.

Section 3.4. Discontinuance of Pre-Tax Contributions, Roth Contributions and
After-Tax Contributions. A Participant may discontinue his Pre-Tax
Contributions, Roth Contributions, Catch-Up Contributions, Roth Catch-Up
Contributions or After-Tax Contributions at any time. Such discontinuance shall
become effective as soon as administratively practicable following receipt of
the discontinuance by the Committee.

 

-22-



--------------------------------------------------------------------------------

Section 3.5. Matching Contributions.

3.5.1. Subject to Sections 2.2, 3.5.1(c), 3.9 and 3.10, the Participating
Company shall contribute to the Fund for each Payroll Period:

(a) with respect to each Active Participant (other than an Active Participant
who is a Covered Union Employee (Comcast) and a member of Local Union 827,
International Brotherhood of Electrical Workers and who is employed in
Pleasantville, New Jersey or Toms River, New Jersey), an amount equal to one
hundred percent (100%) of such Participant’s Pre-Tax Matched Contributions for
such Payroll Period not in excess of four and one-half percent (4 1/2%) of his
Compensation for such Payroll Period; and

(b) with respect to each Active Participant who is a Covered Union Employee
(Comcast) and who is a member of Local Union 827, International Brotherhood of
Electrical Workers and who is employed in Pleasantville, New Jersey or Toms
River, New Jersey, an amount equal to one hundred percent (100%) of such
Participant’s Pre-Tax Matched Contributions for such Payroll Period not in
excess of six percent (6%) of his Compensation for such Payroll Period.

(c) Notwithstanding Section 3.5.1(a) or (b), if the sum of the Matching
Contributions made for an Active Participant on a Payroll Period basis for any
Plan Year fails to provide the maximum amount of Matching Contributions to which
such Active Participant would be entitled except for the Matching Contributions
being made on a Payroll Period basis for such Plan Year or because of Catch-Up
Contributions being re-designated as Pre-Tax Matched Contributions, a
Participating Company shall make an additional Matching Contribution for the
benefit of such Participant for such Plan Year in an amount equal to the amount
which, when added to the Matching Contributions made pursuant to Section 3.4.1,
would have been contributed had the Matching Contribution been based on the
amount of the Participant’s annual Pre-Tax Matched Contributions and annual
Compensation. Notwithstanding the foregoing, the maximum total Matching
Contribution for any Plan Year for any Participant shall be $10,000 if such
Participant is both (i) a Highly Compensated Employee (other than a Covered
Union Employee (Comcast) or a Covered Union Employee (Broadband)) and (ii) as of
the first day of such Plan Year (or, if later, the applicable Participant’s
Employment Commencement Date or Reemployment Commencement Date), eligible to
contribute to the Comcast Corporation 2005 Deferred Compensation Plan.

3.5.2. The Participating Companies’ Matching Contribution obligation for a Plan
Year shall be offset by the amount, if any, of the sum of Matching
Contributions, Broadband Heritage Matching Contributions and Prior Company
Matching Contributions (Unvested) forfeited during such Plan Year by
Participants who were Employees of such Participating Company, provided that
Matching Contributions may be prospectively limited as provided in Section 3.10.
Notwithstanding the foregoing, the contributions under this Section for any Plan
Year shall not cause the total contributions by the Participating Company to
exceed the maximum allowable current deduction under the applicable provisions
of the Code.

 

-23-



--------------------------------------------------------------------------------

Section 3.6. Comcast Retirement Contributions.

3.6.1. Contribution. With respect to each Plan Year, the Participating Companies
may, in the discretion of the Company and subject to the limitations of
Section 3.11 of the Plan, contribute to the Fund, for each Eligible Employee
described in Section 3.6.2 below, an additional amount of up to 1% of such
Eligible Employee’s Base Pay (or, in the case of an Eligible Employee eligible
to receive commission-based compensation, such Eligible Employee’s Annual
Benefit Base Rate) for the applicable the Plan Year. The determination of
whether a Comcast Retirement Contribution will be allocated to Eligible
Employees for a particular Plan Year shall be made by the EVP no later than the
date on which such contribution may be declared and remain attributable to such
Plan Year.

3.6.2. Eligibility. An Employee is eligible to receive a Comcast Retirement
Contribution for a particular Plan Year in accordance with Section 3.6.1 above
if such Employee meets each of the conditions described in (a), (b) and
(c) below:

(a) Such Employee’s Employment Commencement Date occurs prior to October 1st of
the applicable Plan Year;

(b) Such Employee is an Employee on the last day of the applicable Plan Year
(including an Employee on an approved leave of absence as of such date); and

(c) Such Employee is not (i) eligible to participate in the Comcast Corporation
2005 Deferred Compensation Plan (or any successor Plan), (ii) a Highly
Compensated Employee for the applicable Plan Year, (iii) an Eligible Employee
with an Employment Commencement Date or Reemployment Commencement Date during
the applicable Plan Year whose Annual Rate of Pay is greater than the annual
dollar amount set forth in section 414(q)(1)(B)(i) of the Code for purposes of
determining Highly Compensated Employees for the applicable Plan Year, or
(iv) an Eligible Employee with an Employment Commencement Date or Reemployment
Commencement Date during the immediately preceding Plan Year whose Annual Rate
of Pay for both the immediately preceding Plan Year and the applicable Plan Year
is greater than the annual dollar amount set forth in section 414(q)(1)(B)(i) of
the Code for purposes of determining Highly Compensated Employees for the
applicable Plan Year.

In the event that an Employee is eligible to receive an allocation of the
Comcast Retirement Contribution for a particular Plan Year pursuant to the
conditions described above and such Employee is employed by NBCUniversal or one
of its subsidiaries as of the last day of the Plan Year due to a transfer of
employment from the Company or one of its subsidiaries (other than NBCUniversal
and its subsidiaries) during such Plan Year, such eligible Employee’s allocation
of the Comcast Retirement Contribution for that Plan Year will be determined
solely with respect to the Base Pay (or Annual Benefit Base Rate, as applicable)
received by such Employee for the portion of the Plan Year he or she was
employed by the Company or one of its subsidiaries (other than NBCUniversal and
its subsidiaries).

 

-24-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, an Employee who is otherwise eligible to receive
an allocation of the Comcast Retirement Contribution for a Plan Year may elect
to not receive such allocation provided (i) such Employee has a sincere
religious objection to receiving such contribution and (ii) not later than the
last day of the Plan Year to which such contribution relates, such Employee
executes a waiver in a form provided by the Committee pursuant to which such
Employee elects not to receive an allocation of the Comcast Retirement
Contribution and releases the Plan, the Company and their respective affiliates
from any and all claims related to not receiving such allocation.

Section 3.7. Timing and Deductibility of Contributions. Participating Company
contributions for any Plan Year under this Article shall be made no later than
the last date on which amounts so paid may be deducted for Federal income tax
purposes for the taxable year of the employer in which the Plan Year ends. All
Participating Company contributions are expressly conditioned upon their
deductibility for Federal income tax purposes. Amounts contributed as Pre-Tax
Contributions, After-Tax Contributions, Catch-Up Contributions, Roth
Contributions, Roth Catch-Up Contributions, After-Tax Rollover Contributions,
Taxable Rollover Contributions, and Roth Rollover Contributions will be remitted
to the Trustee as soon as practicable.

Section 3.8. Fund. The contributions deposited by the Participating Company in
the Fund in accordance with this Article shall constitute a fund held for the
benefit of Participants and their eligible beneficiaries under and in accordance
with this Plan. No part of the principal or income of the Fund shall be used
for, or diverted to, purposes other than for the exclusive benefit of such
Participants and their eligible beneficiaries (including necessary
administrative costs); provided, that in the case of a contribution made by the
Participating Company as a mistake of fact, or for which a tax deduction is
disallowed, in whole or in part, by the Internal Revenue Service, the
Participating Company shall be entitled to a refund of said contributions, which
must be made within one year after payment of a contribution made as a mistake
of fact, or within one year after disallowance.

Section 3.9. Limitation on Pre-Tax Contributions and Matching Contributions.

3.9.1. For any Plan Year, the Average Actual Deferral Percentage for the Highly
Compensated Early Entry Eligible Employees for the current Plan Year shall not
exceed the greater of:

(a) one hundred twenty-five percent (125%) of the Average Actual Deferral
Percentage for all other Early Entry Eligible Employees for the preceding Plan
Year; or

(b) the lesser of:

(1) two hundred percent (200%) of the Average Actual Deferral Percentage for all
other Early Entry Eligible Employees for the preceding Plan Year; or

(2) two percent (2%) plus the Average Actual Deferral Percentage for all other
Early Entry Eligible Employees for the preceding Plan Year.

 

-25-



--------------------------------------------------------------------------------

3.9.2. For any Plan Year, the Average Contribution Percentage for the Highly
Compensated Early Entry Eligible Employees for the current Plan Year shall not
exceed the greater of:

(a) one hundred twenty-five percent (125%) of the Average Contribution
Percentage for all other Early Entry Eligible Employees for the preceding Plan
Year; or

(b) the lesser of:

(1) two hundred percent (200%) of the Average Contribution Percentage for all
other Early Entry Eligible Employees for the preceding Plan Year; or

(2) two percent (2%) plus the Average Contribution Percentage for all other
Early Entry Eligible Employees for the preceding Plan Year.

3.9.3. If the Plan and any other plan(s) maintained by a Participating Company
or an Affiliated Company are treated as a single plan for purposes of section
401(a)(4) or section 410(b) of the Code, the limitations in Sections 3.9.1 and
3.9.2 shall be applied by treating the Plan and such other plan(s) as a single
plan.

3.9.4. The application of this Section shall satisfy sections 401(k) and 401(m)
of the Code and regulations thereunder and such other requirements as may be
prescribed by the Secretary of the Treasury.

3.9.5. The test set forth in Section 3.9.1 must be satisfied separately with
respect to (1) Early Entry Eligible Employees who are not covered by a
collective bargaining agreement and (2) Early Entry Eligible Employees who are
covered by a collective bargaining agreement. The test set forth in
Section 3.9.2 must be satisfied only with respect to Early Entry Eligible
Employees who are not covered by a collective bargaining agreement.

Section 3.10. Prevention of Violation of Limitation on Pre-Tax Contributions and
Matching Contributions. The Committee shall monitor the level of Participants’
Pre-Tax Contributions, Matching Contributions and elective deferrals, employee
contributions, and employer matching contributions under any other qualified
retirement plan maintained by a Participating Company or any Affiliated Company
to insure against exceeding the limits of Section 3.9. To the extent
practicable, the Plan Administrator may prospectively limit (i) some or all of
the Highly Compensated Early Entry Eligible Employees’ Pre-Tax Contributions to
reduce the Average Actual Deferral Percentage of the Highly Compensated Early
Entry Eligible Employees to the extent necessary to satisfy Section 3.9.1 and/or
(ii) some or all of the Highly Compensated Early Entry Eligible Employees’
Matching Contributions to reduce the Average Contribution Percentage of the
Highly Compensated Early Entry Eligible Employees to the extent necessary to
satisfy Section 3.9.2. If the Committee determines after the end of the Plan
Year that the limits of Section 3.9 may be or have been exceeded, it shall take
the appropriate following action for such Plan Year:

 

-26-



--------------------------------------------------------------------------------

3.10.1.(a) The Average Actual Deferral Percentage for the Highly Compensated
Early Entry Eligible Employees shall be reduced to the extent necessary to
satisfy Section 3.9.1.

(b) The reduction shall be accomplished by reducing the maximum Actual Deferral
Percentage for any Highly Compensated Early Entry Eligible Employee to an
adjusted maximum Actual Deferral Percentage, which shall be the highest Actual
Deferral Percentage that would cause one of the tests in Section 3.9.1 to be
satisfied, if each Highly Compensated Early Entry Eligible Employee with a
higher Actual Deferral Percentage had instead the adjusted maximum Actual
Deferral Percentage, reducing the Highly Compensated Early Entry Eligible
Employee’s Pre-Tax Contributions and elective deferrals under any other
qualified retirement plan maintained by the Participating Company or any
Affiliated Company (less any amounts previously distributed under Section 3.1
for the year) in order, beginning with the Highly Compensated Early Entry
Eligible Employee(s) with the highest Actual Deferral Percentage.

(c) Not later than the end of the Plan Year following the close of the Plan Year
for which the Pre-Tax Contributions were made, the excess Pre-Tax Contributions
shall be paid to the Highly Compensated Early Entry Eligible Employees
(determined on the basis of the Highly Compensated Early Entry Eligible
Employees with the largest dollar amount of Pre-Tax Contributions), with
earnings attributable thereto (as determined in accordance with applicable
Treasury Regulations); provided, however, that for any Participant who is also a
participant in any other qualified retirement plan maintained by the
Participating Company or any Affiliated Company under which the Participant
makes elective deferrals for such year, the Committee shall coordinate
corrective actions under this Plan and such other plan for the year.

3.10.2.(a) The Average Contribution Percentage for the Highly Compensated Early
Entry Eligible Employees shall be reduced to the extent necessary to satisfy at
least one of the tests in Section 3.9.2.

(b) The reduction shall be accomplished by reducing the maximum Contribution
Percentage for any Highly Compensated Early Entry Eligible Employee to an
adjusted maximum Contribution Percentage, which shall be the highest
Contribution Percentage that would cause one of the tests in Section 3.9.2 to be
satisfied, if each Highly Compensated Early Entry Eligible Employee with a
higher Contribution Percentage had instead the adjusted maximum Contribution
Percentage, reducing, in the following order of priority, the Highly Compensated
Early Entry Eligible Employees’ Matching Contributions and employee
contributions and employer matching contributions under any other qualified
retirement plan maintained by the Participating Company or an Affiliated
Company, in order beginning with the Highly Compensated Early Entry Eligible
Employee(s) with the highest Contribution Percentage.

(c) Not later than the end of the Plan Year following the close of the Plan Year
for which such contributions were made, the excess Matching Contributions, with
earnings attributable thereto (as determined in accordance with applicable
Treasury Regulations) shall be treated as a forfeiture of the Highly Compensated
Early Entry Eligible Employee’s Matching Contributions for the Plan Year to the
extent such contributions are forfeitable (which

 

-27-



--------------------------------------------------------------------------------

forfeiture shall be used to reduce future Matching Contributions), or paid to
the Highly Compensated Early Entry Eligible Employee to the extent such
contributions are nonforfeitable; provided that any such forfeiture or payment
shall be determined on the basis of the Highly Compensated Early Entry Eligible
Employee(s) with the largest dollar amount of Matching Contributions; provided
further, that, for any Participant who is also a participant in any other
qualified retirement plan maintained by the Participating Company or any
Affiliated Company under which the Participant makes employee contributions or
is credited with employer matching contributions for the year, the Committee
shall coordinate corrective actions under this Plan and such other plan for the
year.

3.10.3. If the Plan and any other plan maintained by a Participating Company or
an Affiliated Company are treated as a single plan pursuant to Section 3.9.3,
the Committee shall coordinate corrective actions under the Plan and such other
plan for the year.

3.10.4. The Company in its sole discretion may authorize an additional Company
contribution for a Plan Year on behalf of the Non-Highly Compensated Early Entry
Eligible Employees in an amount which the Company determines is necessary to
meet one of the two actual deferral percentage tests or one of the two actual
contribution percentage tests for such Plan Year. Such additional contributions
shall be allocated in an equitable manner among the Non-Highly Compensated Early
Entry Eligible Employees and the amount allocated to each such Employee shall be
treated for all purposes under the Plan as an additional Pre-Tax Contribution by
the Company for such Plan Year. Any such contributions shall be allocated to the
Qualified Non-Elective Contribution Account.

Section 3.11. Maximum Allocation.

3.11.1. Notwithstanding anything in this Plan to the contrary, in no event shall
amounts allocated to a Participant’s Account under the Plan exceed the
limitations set forth in section 415 of the Code, which are hereby incorporated
into the Plan.

3.11.2. If the amounts otherwise allocable to a Participant’s Account under the
Plan exceed the limitations set forth in section 415(c) of the Code, then the
Plan shall correct such excess in accordance with the Employee Plans Compliance
Resolution System (EPCRS) as set forth in Revenue Procedure 2008-50 or any
superseding guidance, including, but not limited to, the preamble of the final
regulations governing section 415 of the Code.

3.11.3. Effective for Plan Years beginning after July 1, 2007, payments made by
the later of 2 1/2 months after severance from employment or the end of the
Limitation Year that includes the date of severance from employment are included
in Compensation for the Limitation Year if, absent a severance from employment,
such payments (i) would have been paid to the Participant and (ii) would have
been considered Compensation while the Participant continued in employment with
the Participating Company.

3.11.4. For avoidance of doubt, the limitation described in this Section 3.11
shall be applied on aggregate basis to Eligible Employees who have transferred
employment between the NBCUniversal and its subsidiaries and the Company and its
subsidiaries during applicable Limitation Year.

 

-28-



--------------------------------------------------------------------------------

Section 3.12. Safe Harbor Status. Other than with respect to the Plan as it
applies to Early Entry Eligible Employees and Covered Union Employees
(Broadband), the Plan intends to satisfy section 401(k)(3)(a)(ii) of the Code by
satisfying the matching contribution requirement of section 401(k)(12)(B) of the
Code and the notice requirement of section 401(k)(12)(D) of the Code.

Section 3.13. Distribution of Excess Contributions. Any distribution of excess
contributions made pursuant to this Section 3 will include earnings attributable
to such contributions as required by, and as determined in accordance with,
applicable Regulations of the Department of the Treasury.

 

-29-



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPANTS’ ACCOUNTS

Section 4.1. Accounts. All contributions and earnings thereon may be invested in
one commingled Fund for the benefit of all Participants. However, in order that
the interest of each Participant may be accurately determined and computed,
separate Accounts shall be maintained for each Participant and each
Participant’s Accounts shall be made up of sub-accounts reflecting his
investment elections pursuant to Section 11.5. These Accounts shall represent
the Participant’s individual interest in the Fund. All contributions shall be
credited to Participants’ Accounts as set forth in Article III or Exhibit B (as
applicable).

Section 4.2. Valuation. The value of each Investment Medium in the Fund shall be
computed by the Trustee as of the close of business on each Valuation Date on
the basis of the fair market value of the assets of the Fund.

Section 4.3. Apportionment of Gain or Loss. The value of each Investment Medium
in the Fund, as computed pursuant to Section 4.2, shall be compared with the
value of such Investment Medium in the Fund as of the preceding Valuation Date.
Any difference in the value, not including contributions or distributions made
since the preceding Valuation Date, shall be the net increase or decrease of
such Investment Medium in the Fund, and such amount shall be ratably apportioned
by the Trustee on its books, among the Participants’ Accounts which are invested
in such Investment Medium at the current Valuation Date.

Section 4.4. Accounting for Allocations.

4.4.1. In General. The Committee shall establish or provide for the
establishment of accounting procedures for the purpose of making the
allocations, valuations and adjustments to Participants’ Accounts provided for
in this Article. From time to time such procedures may be modified for the
purpose of achieving equitable and non-discriminatory allocations among the
Accounts of Participants in accordance with the general concepts of the Plan and
the provisions of this Article.

4.4.2. Accounting and Other Procedures Regarding Company Stock and Investment
Stock.

(a) Company Stock required for purposes of the Plan shall either be transferred
or sold to the Trustee by the Company, or if not so transferred or sold shall be
acquired by the Trustee on the market.

(b) As of each Valuation Date, all amounts to be invested in Company Stock shall
be allocated to Participants’ Accounts as additional shares in accordance with
this Section 4.4.2(b). First, the Committee shall determine the number of shares
to be allocated under the Plan as of such Valuation Date. Second, the number of
shares to be allocated to each Participant’s Account shall be equal to the total
number of shares to be allocated under the Plan as of such Valuation Date
multiplied by the ratio of the sum of the items listed below for each
Participant entitled to share in such allocation that are to be invested in
Company Stock to the sum of such items for all such Participants. The items
referenced in the preceding sentence

 

-30-



--------------------------------------------------------------------------------

are (i) all Pre-Tax Contributions and Catch-Up Contributions, (ii) all Roth
Contributions and Roth Catch-Up Contributions, (iii) all After-Tax
Contributions, (iv) all Matching Contributions, Prior Broadband Heritage
Matching Contributions, (v) all Comcast Retirement Contributions, (vi) all NBCU
Retirement Contributions, (vii) all Taxable Rollover Contributions, After-Tax
Rollover Contributions and Roth Rollover Contributions, (viii) all repayments of
loans pursuant to Article IX of the Plan, (ix) funds that were to be invested in
Company Stock as of the preceding Valuation Date but were not and (x) income
earned with respect to such funds.

(c) Shares of Company Stock and Investment Stock shall be converted to cash for
purposes of distributions, withdrawals, and loans in accordance with the batch
trading guidelines established by the Committee.

(d) Shares of Company Stock shall be allocated to Participants’ Accounts as
results of elections to reallocate the investment of funds held in Participants’
Accounts to the Investment Medium that holds Company Stock pursuant to the real
time trading guidelines established by agreement between the Company and the
Trustee. Shares of Company Stock and Investment Stock shall be converted to cash
for purposes of elections to reallocate the investment of amounts held in an
Investment Medium that holds Company Stock or Investment Stock.

(e) Pursuant to Section 11.5.8, (i) effective on or about January 1, 2016, no
participant will be permitted to make new investments (whether by means of
investment directions for new contributions, investment re-allocation of assets
held in Participant Accounts, or otherwise) in shares of Company Stock; and
(ii) effective beginning on or about January 1, 2017, all shares of Company
Stock and Investment Stock shall be liquidated and the proceeds re-invested in
an appropriate alternative investment.

 

-31-



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION

Section 5.1. General. The interest of each Participant in the Fund shall be
distributed in the manner, in the amount, and at the time provided in this
Article, except as provided in Article VIII and except in the event of the
termination of the Plan. The provisions of this Article shall be construed in
accordance with section 401(a)(9) of the Code and regulations thereunder,
including the incidental death benefit requirements of section 401(a)(9)(G) of
the Code.

Section 5.2. Separation from Service. A Participant who incurs a Severance from
Service Date for reasons other than death or Total Disability shall have his
nonforfeitable interest in his Account paid to him or applied for his benefit in
accordance with the provisions of this Article.

Section 5.3. Death. If a Participant dies before his Benefit Commencement Date,
or if the Participant dies after his Benefit Commencement Date and before his
entire nonforfeitable interest in his Account has been paid to him, his
remaining nonforfeitable interest in his Account shall be paid to, or applied
for the benefit of, his beneficiary in accordance with the provisions of this
Article. In the case of a Participant who dies on or after January 1, 2007 while
performing Qualified Military Service (as defined in Code §414(u)), the
survivors of such Participant shall be entitled to any benefit, including but
not limited to any acceleration of vesting, that would be provided under the
Plan had the Participant resumed employment with his employer and then
terminated employment on account of his death.

Section 5.4. Total Disability. If a Participant who is an Employee suffers a
Total Disability and has a Severance from Service Date due to his Total
Disability, his Account shall be paid to him or applied for his benefit in
accordance with the provisions of this Article following the determination of
his Total Disability and his Severance from Service Date.

Section 5.5. Valuation for Distribution. For the purposes of paying the amounts
to be distributed to a Participant or his beneficiaries under the provisions of
this Article, the value of the Fund and the amount of the Participant’s
nonforfeitable interest shall be determined in accordance with the provisions of
Article IV as of the Valuation Date coincident with or immediately preceding the
date of any payment under this Article. Such amount shall be adjusted to take
into account any additional contributions which have been or are to be allocated
to the Participant’s Account since that Valuation Date, and any distributions or
withdrawals made since that date.

Section 5.6. Timing of Distribution. Any Participant who has a Severance from
Service Date for any reason other than death shall be entitled to receive his
nonforfeitable interest in his Account, pursuant to the following rules:

5.6.1. If the Participant’s nonforfeitable interest in his Account exceeds
$5,000, his Benefit Commencement Date shall be the earliest practicable date
following the Valuation Date coincident with or next following 30 days after his
Severance from Service Date, except that, if the Participant does not consent to
such distribution, distribution of his benefits shall commence on any later date
elected by the Participant, that is not later than his Required

 

-32-



--------------------------------------------------------------------------------

Beginning Date, at which time his nonforfeitable interest shall commence to be
paid to him. A Participant’s election to receive payment prior to his Required
Beginning Date may be made no earlier than 180 days prior to the Benefit
Commencement Date elected by the Participant.

5.6.2. If a Participant’s nonforfeitable interest in his Account is not greater
than $1,000, his Benefit Commencement Date shall be the earliest practicable
date following the Valuation Date coincident with or next following the first
day of the first calendar quarter that begins after his Severance from Service
Date and, provided the participant does not affirmatively elect to have the
distribution of Account paid directly to an eligible retirement plan in a direct
rollover, his Account will be distributed in a cash lump sum. If a Participant’s
nonforfeitable interest in his Account is greater than $1,000 but not in excess
of $5,000, and if the participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution directly, then the Participant’s vested
Account shall be distributed in a direct rollover to an individual retirement
plan designated by the Committee. The preceding sentence shall not apply to
alternate payees (under qualified domestic relations orders, as defined in
section 414(p) of the Code), surviving Spouses or beneficiaries.

5.6.3. This Section shall apply to all Participants, including Participants who
had a Severance from Service Date or ceased to be Covered Employees prior to the
Effective Date.

Section 5.7. Mode of Distribution of Retirement or Disability Benefits.

5.7.1. Except as provided to the contrary in this Article, a Participant may
elect in writing to have his nonforfeitable interest in his Account paid to him
or applied for his benefit in accordance with any of the following modes of
payment:

(a) in the case of a Participant whose nonforfeitable interest in his Account
exceeds $5,000, approximately equal annual, quarterly or monthly installments
over a period designated by the Participant. The payment period shall be
designated by the Participant by electing a specific number of years, quarters
or months. The Participant may designate the dollar amount to be received in
each payment or may elect to have each payment recalculated such that each
payment will equal the balance in his Account as of the date of distribution
divided by the number of scheduled payments remaining; provided, however, that
the amounts payable to a Participant each year shall at least equal the amount
necessary to satisfy the requirements of section 401(a)(9) of the Code. A
Participant may elect, in writing and according to uniform procedures
established by the Committee, at any time following the date he or she commences
benefit payments under this Section 5.7.1(a) to change the number of any
remaining installment payments and/or the dollar amount paid to such Participant
in each remaining installment payment.

(b) a single sum payment in cash, except that, with respect to distributions
made prior to the liquidation of all Company Stock and Investment Stock held in
the Plan in accordance with Section 11.5.8, a Participant may elect to receive
the portion of his Account invested in Company Stock and/or Investment Stock in
the form of shares.

 

-33-



--------------------------------------------------------------------------------

(c) in the case of a Participant who was a participant in the CCCHI Plan, a
Participant may withdraw up to ninety-five percent (95%) of his Account, in
increments of not less than $500. A surviving beneficiary of such a Participant
may also make withdrawal in accordance with this Section 5.7.1(c).

(d) in the case of a Participant whose nonforfeitable interest in his Account
exceeds $500, the Participant may elect to withdraw such portion (which may be
all) of his remaining account balance as he may designate from time to time,
provided that if the amount so designated by such Participant is less than his
entire remaining balance, such amount shall be at least $500. The Participant
may elect this option up to twelve (12) times each calendar year and may also
elect a thirteenth and final distribution for such year pursuant to this
Section 5.7.1(d) of his entire remaining balance in his Account. Payment to the
Participant of the designated amount shall be made in cash as soon as
practicable after the election.

5.7.2. If a Participant fails to make a valid election under this Section in
accordance with the rules described in Section 5.8, the value of his Account
shall be distributed to him as a single sum payment.

5.7.3. If a Participant elects to have his nonforfeitable interest in his
Account paid to him or applied for his benefit in accordance with either
Section 5.7.1(a) or (d), such Participant may elect, in writing and according to
uniform procedures established by the Committee, at any time following the date
he or she commences benefit payments to change his or her form of payment to any
other form permitted under the terms of this Section 5.7.

Section 5.8. Rules for Election of Optional Mode of Retirement or Disability
Benefit. A Participant may elect an optional mode of payment under Section 5.7
by filing a notice with the Committee in accordance with Section 14.9. A
Participant may elect an optional mode of payment at any time during the period
provided in Section 5.6.2.

Section 5.9. Death Benefits.

5.9.1.(a) A beneficiary entitled to benefits under Section 5.3 upon the death of
a Participant prior to his Benefit Commencement Date shall receive a single sum
payment equal to the Participant’s nonforfeitable interest in his Account.

(b) If a Participant dies after his Benefit Commencement Date while in receipt
of installment payments described in Section 5.7.1(a), and before his entire
nonforfeitable interest in his Account has been paid to him, his beneficiary may
elect in writing to have the remaining nonforfeitable interest in the
Participant’s Account paid in accordance with either of the following modes of
payment:

(1) a single sum payment in cash, except that, with respect to distributions
made prior to the liquidation of all Company Stock and Investment Stock held in
the Plan in accordance with Section 11.5.8, a beneficiary may elect to receive
the portion of the Account invested in Company Stock and/or Investment Stock in
the form of shares; or

(2) approximately equal annual installments over the remainder of the period
over which the Participant had elected to receive installment payments

 

-34-



--------------------------------------------------------------------------------

(with such remainder to be determined in accordance with applicable regulations
under the Code); provided, however, that this form of payment shall not be
available to a beneficiary that is not an individual. A beneficiary may elect
the mode of payment under this Section at any time prior to his Benefit
Commencement Date. Such election shall be on a form prescribed by the Committee.
In the event that a beneficiary fails to make a valid election under this
Section, the value of the Participant’s Account will be distributed as a single
sum payment.

5.9.2. Payment of death benefits payable under Section 5.3 shall commence as
soon as practicable following the death of the Participant.

Section 5.10. Explanations to Participants. The Committee shall provide to each
Participant no less than 30 days and no more than 180 days before his Benefit
Commencement Date a written explanation of:

5.10.1. the terms and conditions of each optional mode of payment, including
information explaining the relative values of each mode of benefit, in
accordance with applicable governmental regulations under section 401(a)(11) of
the Code;

5.10.2. the Participant’s right to elect an optional mode of payment and the
effect of such an election;

5.10.3. the rights of the Participant’s Spouse with respect to the Participant’s
election of certain optional modes of payment; and

5.10.4. the Participant’s right to revoke an election to receive an optional
mode of payment and the effect of such revocation.

Section 5.11. Beneficiary Designation.

5.11.1. Except as provided in this Section 5.11, a Participant may designate the
beneficiary or beneficiaries who shall receive, on or after his death, his
interest in the Fund, provided that the designation of a beneficiary under a
joint and survivor annuity shall be fixed and may not be changed on or after the
date on which benefit payments commence. Such designation shall be made by
executing and filing with the Committee a written instrument in such form as may
be prescribed by the Committee for that purpose. Except as provided in this
Section 5.11, the Participant may also revoke or change, at any time and from
time to time, any beneficiary designations previously made. Such revocations
and/or changes shall be made by executing and filing with the Committee a
written instrument in such form as may be prescribed by the Committee for that
purpose. If a Participant names a trust as beneficiary, a change in the identity
of the trustees or in the instrument governing such trust shall not be deemed a
change in beneficiary.

5.11.2. No designation, revocation, or change of beneficiaries shall be valid
and effective unless and until filed with the Committee.

5.11.3. A Participant who does not establish to the satisfaction of the
Committee that he has no Spouse may not designate someone other than his Spouse
to be his beneficiary under Section 5.3 unless:

 

-35-



--------------------------------------------------------------------------------

(a)(1) such Spouse (or the Spouse’s legal guardian if the Spouse is legally
incompetent) executes a written instrument whereby such Spouse consents not to
receive such benefit and consents either:

(i) to the specific beneficiary or beneficiaries designated by the Participant;
or

(ii) to the Participant’s right to designate any beneficiary without further
consent by the Spouse;

(2) such instrument acknowledges the effect of the election to which the
Spouse’s consent is being given; and

(3) such instrument is witnessed by a Plan representative or notary public;

(b) the Participant:

(1) establishes to the satisfaction of the Committee that his Spouse cannot be
located; or

(2) furnishes a court order to the Committee establishing that the Participant
is legally separated or has been abandoned (within the meaning of local law),
unless a qualified domestic relations order pertaining to such Participant
provides that the Spouse’s consent must be obtained; or

(c) the Spouse has previously given consent in accordance with this Section and
consented to the Participant’s right to designate any beneficiary without
further consent by the Spouse.

The consent of a Spouse in accordance with this Section 5.11.3 shall not be
effective with respect to other spouses of the Participant prior to the
Participant’s Benefit Commencement Date, and an election to which
Section 5.11.3(b) applies shall become void if the circumstances causing the
consent of the Spouse not to be required no longer exist prior to the
Participant’s Benefit Commencement Date.

5.11.4. If a Participant has no beneficiary under Section 5.11.1 or
Section 5.11.3, if the Participant’s beneficiary(ies) predecease the
Participant, or if the beneficiary(ies) cannot be located by the Committee, the
interest of the deceased Participant shall be paid to the Participant’s
surviving Spouse, or if no Spouse survives the Participant, to the personal
representative of the Participant’s estate.

Section 5.12. Recalculation of Life Expectancy. If a Participant’s Account is
payable over the life expectancy of the Participant and/or his Spouse and/or
another beneficiary, the determination of whether such life expectancy shall be
recalculated, in accordance with regulations issued under section 401(a)(9) of
the Code, shall be made as follows:

 

-36-



--------------------------------------------------------------------------------

5.12.1. If the Account is payable over the life expectancy of the Participant or
the joint and survivor life expectancy of the Participant and his Spouse, the
Participant shall elect, on a form supplied by the Committee, whether or not
such life expectancy shall be recalculated.

5.12.2. If the Account is payable over the life expectancy of the Participant’s
Spouse, such Spouse shall elect, on a form supplied by the Committee, whether or
not such life expectancy will be recalculated.

5.12.3. If the Account is payable over the joint and survivor life expectancy of
the Participant and a beneficiary other than the Participant’s Spouse, the
Participant shall elect, on a form supplied by the Committee, whether or not the
Participant’s own life expectancy shall be recalculated. The life expectancy of
the beneficiary shall not be recalculated after the Benefit Commencement Date.

5.12.4. If the Account is payable over the life expectancy of a beneficiary
other than the Participant’s Spouse, such life expectancy shall not be
recalculated after the Benefit Commencement Date.

5.12.5. If a Participant or a Participant’s Spouse fails to make an election
under this Section, his life expectancy shall not be recalculated after his
Benefit Commencement Date.

Section 5.13. Transfer of Account to Other Plan.

5.13.1.(a) Except to the extent otherwise provided by section 401(a)(31) of the
Code and regulations thereunder, a Participant or beneficiary entitled to
receive a distribution from the Plan, either pursuant to this Article or
pursuant to Article VIII, may direct the Committee to have the Trustee transfer
the amount to be distributed directly to:

(1) an individual retirement account described in section 408(a) of the Code,

(2) a Roth individual retirement account described in section 408A of the Code,

(3) an individual retirement annuity described in section 408(b) of the Code
(other than an endowment contract),

(4) a qualified retirement plan described in section 401(a) of the Code, the
terms of which permit the acceptance of rollover contributions,

(5) an annuity plan described in section 403(a) of the Code, or

(6) an annuity contract described in section 403(b) of the Code and an eligible
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan.

 

-37-



--------------------------------------------------------------------------------

(b) Non-Spouse beneficiary rollover right.

(1) For distributions after December 31, 2009, a non-Spouse beneficiary who is a
“designated beneficiary” under section 401(a)(9)(E) of the Code and the
regulations thereunder, by a direct rollover, may rollover all or any portion of
his or her distribution to an individual retirement account which the
beneficiary establishes for purposes of receiving the distribution. In order to
be able to rollover the distribution, the distribution otherwise must satisfy
the requirements for an eligible rollover distribution as described in the Plan.

(2) If the Participant’s named beneficiary is a trust, the Plan may make a
direct rollover to an individual retirement account on behalf of the trust,
provided the trust satisfies the requirements to be a designated beneficiary
within the meaning of section § 401(a)(9)(E) of the Code.

(3) A non-Spouse beneficiary may not rollover an amount which is a required
minimum distribution, as determined under applicable Treasury regulations and
other Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-Spouse beneficiary rolls over to an
individual retirement account the maximum amount eligible for rollover, the
beneficiary may elect to use either the 5-year rule or the life expectancy rule,
pursuant to Treas. Reg. §1.401(a)(9)-3, A-4(c), in determining the required
minimum distributions from the individual retirement account that receives the
non-Spouse beneficiary’s distribution.

5.13.2. The Participant or beneficiary must specify the name of the plan or
account to which the Participant or beneficiary wishes to have the amount
transferred, on a form and in a manner prescribed by the Committee.

5.13.3. Section 5.13.1 shall not apply to the following distributions:

(a) except as provided in Section 5.13.3(f), any distribution of After-Tax
Contributions;

(b) any distribution which is made pursuant to the Participant’s election of
installments over either (1) a period of 10 years or more, or (2) a period equal
to the life or life expectancy of the Participant or the joint lives or life
expectancy of the Participant and his beneficiary;

(c) that portion of any distribution after the Participant’s Required Beginning
Date that is required to be distributed to the Participant by the minimum
distribution rules of section 401(a)(9) of the Code;

(d) any amount that is distributed on account of hardship; or

 

-38-



--------------------------------------------------------------------------------

(e) such other distributions as may be exempted by applicable statute or
regulation from the requirements of section 401(a)(31) of the Code.

(f) A portion of a distribution shall not fail to be eligible for rollover
merely because the portion consists of after-tax employee contributions which
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in section 408(a)
or (b) of the Code, to a qualified plan described in section 401(a) or 403(a) of
the Code, or to a 403(b) plan that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

Section 5.14. Section 401(a)(9). Required minimum distributions shall be made in
accordance with section 401(a)(9) of the Code and the regulations thereunder, as
provided in Schedule A attached hereto.

 

-39-



--------------------------------------------------------------------------------

ARTICLE VI

VESTING

Section 6.1. Nonforfeitable Amounts. A Participant shall have a 100%
nonforfeitable interest at all times in the following Accounts: (1) After-Tax
Matched Contribution Account, (2) After-Tax Unmatched Contribution Account,
(3) Catch-Up Contribution Account, (4) Matching Contribution Account,
(5) After-Tax Rollover Account, (6) Pre-Tax Matched Contribution Account,
(7) Pre-Tax Unmatched Contribution Account, (8) Prior Company Matching
Contribution Account (Vested), (9) DC Adder Contribution Account, (10) QNEC
Account, (11) Roth Catch-Up Contribution Account, (12) Roth Matched Contribution
Account, (13) Roth Rollover Account, (14) Roth Unmatched Contribution Account,
and (15) Taxable Rollover Account.

Section 6.2. Vesting of Comcast Retirement Contributions. Each Participant shall
become vested in the following portion of his Comcast Retirement Contribution
Account:

 

Years of Service

   Vested Percentage

Less than 2 years

       0%

2 years but less than 3 years

     20%

3 years but less than 4 years

     40%

4 years but less than 5 years

     60%

5 years but less than 6 years

     80%

6 years or more

   100%

Notwithstanding the foregoing, a Participant shall have a 100% nonforfeitable
interest in his Comcast Retirement Contribution Account upon his attainment of
his Normal Retirement Date, his death or his Total Disability, provided the
Participant is an Active Participant at the time of the occurrence of such
event.

A Participant shall have such nonforfeitable interest in any Accounts not
referenced in either Section 6.1 of 6.2 as determined pursuant to the rules of
the Plan as in effect on December 31, 2009.

Section 6.3. Years of Service for Vesting.

6.3.1. For the purposes of this Article, an Employee shall be credited with
Years of Service equal to the number of whole years in all of the Employee’s
Periods of Service. To determine the number of whole years in all of an
Employee’s Periods of Service, non-contiguous periods shall be aggregated.

6.3.2. Years of Service shall be calculated on the basis that 30 days equals a
completed month or one-twelfth (1/12) of a year and twelve completed months
equal one year.

6.3.3. If a former Employee is reemployed by a Participating Company or an
Affiliated Company before he incurs a One-Year Period of Severance and if such
Employee’s Period of Severance commenced with a quit, discharge or retirement,
the Employee shall be credited with Years of Service for the Period of
Severance.

 

-40-



--------------------------------------------------------------------------------

6.3.4. If an Employee severs from service by reason of a quit, discharge, or
retirement during an absence from service for 12 months or less for any reason
other than a quit, discharge or retirement, and if he then performs an Hour of
Service within 12 months of the date on which he was first absent from service,
he shall be credited with Years of Service for his Period of Severance.

6.3.5. Notwithstanding any provision of the Plan to the contrary, an Employee
shall not be credited with Years of Service for the same period twice.

6.3.6. CIC Development Corp. Effective December 14, 1999, any Active Participant
who transfers employment directly from a Participating Company to CIC
Development Corp., shall have his service with CIC Development Corp. credited
for purposes of vesting under the Plan for the period commencing with the
effective date of such individual’s direct transfer and ending on the earlier of
(a) the date such individual is fully vested in his Matching Contribution and
Vision Accounts (as applicable) or (b) the date such individual requests a
distribution of any portion of his Matching Contribution or Vision Accounts.

Section 6.4. Breaks in Service and Loss of Service. An Employee’s Years of
Service shall be canceled if he incurs a One-Year Period of Severance before his
Normal Retirement Date and at a time when he has no Accounts under the Plan.

Section 6.5. Restoration of Service. The Years of Service of an Employee whose
Years of Service have been canceled pursuant to Section 6.4 shall be restored to
his credit if he thereafter completes an Hour of Service at a time when the
number of his consecutive One-Year Periods of Severance is less than the greater
of (a) the number of Years of Service to his credit when the first such One-Year
Period of Severance occurred, or (b) five.

Section 6.6. Forfeitures and Restoration of Forfeited Amounts upon Reemployment.

6.6.1. If a Participant who has had a Severance from Service Date does not
thereafter complete an Hour of Service before the end of the Plan Year in which
occurs the earlier of:

(a) the date on which he receives or is deemed to receive a distribution of his
entire nonforfeitable interest in his Account, which is less than 100%; or

(b) the date on which he incurs his fifth consecutive One-Year Period of
Severance,

his Broadband Heritage Matching Contribution Account, his Prior Company Matching
Contribution Account (Unvested), his Comcast Retirement Contribution Account and
his NBCU Retirement Contribution Account shall be closed, and the forfeitable
amount held therein shall be forfeited. For purposes of this Section 6.6.1, a
Participant who has a Severance from Service Date at a time when his
nonforfeitable interest in the Plan is zero shall be deemed to have received a
distribution described in Section 6.6.1(a) on such Severance from Service Date.

 

-41-



--------------------------------------------------------------------------------

6.6.2. Amounts forfeited from a Participant’s Broadband Heritage Matching
Contribution Account, Prior Company Matching Contribution Account (Unvested) and
Comcast Retirement Contribution Account under Section 6.6.1 shall be used to
reduce future Matching Contributions, Broadband Heritage Matching Contributions,
and/or Comcast Retirement Contributions.

6.6.3. If a Participant who has received (or is deemed to have received) a
distribution described in Section 6.6.1(a), whereby any part of his Account has
been forfeited, again becomes a Covered Employee prior to incurring five
consecutive One-Year Periods of Severance, the amount so forfeited shall be
restored to his new Broadband Heritage Matching Contribution Account, Prior
Company Matching Contribution Account, Comcast Retirement Contribution Account
and/or NBCU Retirement Contribution Account, if, and only if, he repays the full
amount of such distribution (if any) prior to the earlier of (1) the fifth
anniversary of the date on which he subsequently becomes a Covered Employee or
(2) the first date the Participant incurs five consecutive One-Year Periods of
Severance following the date of the distribution; provided, however, that a
Participant described in the preceding sentence who is deemed to receive a
distribution of his entire nonforfeitable interest shall be deemed to repay such
distribution on the date he again becomes a Covered Employee. Any amounts repaid
pursuant to this Section 6.6.3 shall be credited to the Participant’s After-Tax
Unmatched Contribution Account. Amounts restored under this Section shall be
charged against the following amounts in the following order of priority:
(A) forfeitures for the Plan Year and (B) Company contributions for the Plan
Year. If the foregoing amounts are insufficient, the Participating Company by
whom such Participant is reemployed shall make any additional contribution
necessary to accomplish the restoration.

6.6.4. If a Participant has received a distribution under the Plan, other than a
distribution of his entire nonforfeitable interest in his Account upon his
Severance from Service Date, at a time when he has less than a 100%
nonforfeitable interest in his entire Account and prior to the date on which he
incurs his fifth consecutive One-Year Period of Severance, his nonforfeitable
interest in his Account at all times prior to the date on which he incurs his
fifth consecutive One-Year Period of Severance, shall be the difference between:

(a) the amount his nonforfeitable interest would have been if he had not
received the distribution; and

(b) the amount to which the distribution would have increased or decreased if it
had remained in the Fund. Immediately after the Participant has five consecutive
One-Year Periods of Severance, his nonforfeitable interest determined under this
Section, if in excess of zero, shall be established as a separate account, and
he shall at all times have a nonforfeitable interest therein. If the Participant
is later reemployed as a Covered Employee, any allocations to him shall be
credited to a new account, and his nonforfeitable interest therein shall be
determined under Section 6.1.

6.6.5. If a Participant has had five consecutive One-Year Periods of Severance
and again becomes a Covered Employee, the amount forfeited under Section 6.6.1
shall not be restored to his new Account under any circumstances.

 

-42-



--------------------------------------------------------------------------------

ARTICLE VII

ROLLOVER CONTRIBUTIONS

Section 7.1. Rollover Contributions.

7.1.1. Subject to the restrictions set forth in Section 7.1.2, a Covered
Employee may transfer or have transferred directly to the Fund, from any
qualified retirement plan of a former employer, all or a portion of his interest
in the distributing plan. In addition, a Covered Employee who has established an
individual retirement account to hold distributions received from qualified
retirement plans of former employers may transfer all of the assets of such
individual retirement account to the Fund.

7.1.2. The Trustee shall not accept a distribution from any other qualified
retirement plan or from an individual retirement account unless the following
conditions are met:

(a)(1) the distribution being transferred must come directly from the fiduciary
of the plan of the former employer, or

(2) it must come from the Covered Employee within 60 days after the Covered
Employee receives a distribution from such other qualified retirement plan or
individual retirement account and must comply with the provisions of section
402(c), 403(a)(4), 408(d)(3) or 457(f)(16) of the Code, whichever applies;

(b) distributions from a plan for a self-employed person shall not be
transferred to this Plan, unless the transfer is directly to the Fund from the
funding agent of the distributing plan;

(c) the interest being transferred shall not include assets from any plan to the
extent that the Committee determines that the transfer of such interest
(i) would impose upon this Plan requirements as to form of distribution that
would not otherwise apply hereunder, or (ii) would otherwise result in the
elimination of Code section 411(d)(6) protected benefits, or (iii) would cause
the Plan to be a direct or indirect transferee of a plan to which the joint and
survivor annuity requirements of sections 401(a)(11) and 417 of the Code apply;

(d) the interest being transferred shall not contain nondeductible contributions
made to the distributing plan by the Covered Employee unless the transfer to the
Fund is directly from the funding agent of the distributing plan; and

(e) subject to Section 7.3, the interest being transferred shall be in the form
of cash.

Section 7.2. Vesting and Distribution of Rollover Account.

7.2.1. The distributions transferred by or for a Covered Employee from another
qualified retirement plan or from an individual retirement account shall be
credited to the Covered Employee’s After-Tax Rollover Account, Roth Rollover
Account and/or Taxable Rollover Account, as applicable. A Covered Employee shall
be fully vested at all times in his After-Tax Rollover Account, Roth Rollover
Account and Taxable Rollover Account.

 

-43-



--------------------------------------------------------------------------------

7.2.2. A Covered Employee’s After-Tax Rollover Account, Roth Rollover Account
and Taxable Rollover Account shall be distributed as otherwise provided under
the Plan.

Section 7.3. Additional Rollover Amounts. If an individual becomes a Participant
as a result of a corporate transaction and elects to roll over a benefit from
the prior employer’s tax-qualified defined contribution plan, the Committee, in
its sole discretion, may permit the rollover of outstanding loan balances;
provided that each individual who becomes a Participant pursuant to that
corporate transaction is afforded the same opportunity to roll over outstanding
loan balances to the Plan; provided further that such determination by the
Committee shall be made on an objective non-discriminatory basis. The Committee,
in its sole discretion, may permit the rollover of an outstanding loan balance
from the NBCU CAP by an Eligible Employee who transfers from a position at
NBCUniversal that is not eligible to participate in the Plan to a position that
is eligible to participate in the Plan; provided that such determination by the
Committee shall be made on an objective non-discriminatory basis.

 

-44-



--------------------------------------------------------------------------------

ARTICLE VIII

WITHDRAWALS

Section 8.1. Withdrawals Not Subject to Section 401(k) Restrictions. A
Participant who is an active Employee and has not attained Age 59 1/2 may
withdraw, in accordance with rules prescribed by the Committee and uniformly
applied, up to the total value of the following Accounts:

8.1.1. After-Tax Matched Contribution Account; provided that, if a Participant
withdraws any After-Tax Matched Contributions credited in the Plan Year of
withdrawal or the two preceding Plan Years, the Participant shall be suspended
from participation for three months from the date of the withdrawal.

8.1.2. After-Tax Unmatched Contribution Account;

8.1.3. After-Tax Rollover Contribution Account;

8.1.4. Roth Rollover Account;

8.1.5. Taxable Rollover Contribution Account;

8.1.6. Broadband Heritage Matching Contribution Account, provided that Broadband
Heritage Matching Contributions and Prior Broadband Heritage Matching
Contributions are not eligible for withdrawal if they were credited in the Plan
Year of withdrawal or the two preceding Plan Years; and

8.1.7. Prior Company Matching Contribution Account (Vested), provided that
contributions are not eligible for withdrawal if they were credited in the Plan
Year of withdrawal or the two preceding Plan Years.

Section 8.2. Withdrawals Subject to Section 401(k) Restrictions.

8.2.1. In addition to the withdrawals permitted under Section 8.1, a Participant
who is an active Employee may withdraw, under the rules set forth in Sections
8.2.2 through 8.2.5 and such other rules as may be prescribed by the Committee
and uniformly applied, the following amounts:

(a) his Broadband Heritage Matching Contribution Account, to the extent that
Broadband Heritage Matching Contributions and Prior Broadband Heritage Matching
Contributions were made in the Plan Year of withdrawal or the two preceding Plan
Years;

(b) that portion of his Prior Company Matching Contribution Account (Vested)
consisting of matching contributions made under the CCCHI Plan prior to the
Effective Date that were fully vested in accordance with the change of control
vesting provisions of Section 6.3(c) of the CCCHI Plan and that were made in the
Plan Year of withdrawal or the two preceding Plan Years;

 

-45-



--------------------------------------------------------------------------------

(c) the nonforfeitable portion of his Prior Company Matching Contribution
Account (Unvested);

(d) his Catch-Up Contribution Account;

(e) his Pre-Tax Matched Contribution Account (consisting of all amounts credited
as of December 31, 1988 plus the sum of his Pre-Tax Matched Contributions made
after December 31, 1988);

(f) his Pre-Tax Unmatched Contribution Account (consisting of all amounts
credited as of December 31, 1988 plus the sum of his Pre-Tax Matched
Contributions made after December 31, 1988)

(g) his Roth Catch-Up Contribution Account;

(h) his Roth Matched Contribution Account; plus

(i) his Roth Unmatched Contribution Account.

8.2.2. A withdrawal under Section 8.2.1 shall be permitted only if the Committee
finds that:

(a) it is made on account of the Participant’s immediate and heavy financial
need (as defined in Section 8.2.3); and

(b) it is necessary (as defined in Section 8.2.4) to satisfy such immediate and
heavy financial need.

8.2.3. A withdrawal under Section 8.2.1 will be deemed to be on account of an
immediate and heavy financial need if the Participant requests such withdrawal
on account of:

(a) expenses for medical care described in section 213(d) of the Code and
(i) previously incurred by the Participant, his Spouse, any of the Participant’s
dependents (as defined in section 152 of the Code), or effective January 1,
2010, the Participant’s primary beneficiary, or (ii) necessary for such
individuals to obtain such medical care;

(b) costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;

(c) the payment of tuition and related educational fees for the next 12 months
of post-secondary education for the Participant, his Spouse, children,
dependents (as defined in section 152 of the Code) or effective January 1, 2010,
the Participant’s primary beneficiary;

(d) the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of his principal residence;

 

-46-



--------------------------------------------------------------------------------

(e) for Covered Union Employees (Broadband) only, payment for extensive home
repairs or renovations related to fire, natural disaster or other similar
unforeseeable event; extraordinary legal expenses; or funeral expenses for
members of immediate family; or

(f) notwithstanding Section 8.2.3(e) above, effective June 1, 2006, payments for
burial or funeral expenses for the Participant’s deceased parent, Spouse,
children or dependents (as defined in Code Section 152 without regard to Code
Section 152(d)(1)(B)) or effective January 1, 2010, the Participant’s primary
beneficiary, and expenses for the repair of damage to a Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
without regard to whether the loss exceeds 10% of the Participant’s adjusted
gross income; or

(g) such other circumstances or events as may be prescribed by the Secretary of
the Treasury or his or her delegate.

Note that for purposes of this Section 8.2.3, “primary beneficiary” means an
individual who is named as a beneficiary under the Plan and has an unconditional
right to all or a portion of the Participant’s account balance under the Plan
upon the Participant’s death.

8.2.4. A withdrawal under Section 8.2.2(a) shall be deemed to be necessary if:

(a) the amount of the withdrawal does not exceed the amount of the Participant’s
immediate and heavy financial need, including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the withdrawal;

(b) the Participant has obtained all currently permissible distributions (other
than hardship distributions) and non-taxable loans, if any, under this and all
other plans maintained by the Participating Company and all Affiliated
Companies; and

(c) the Participant agrees in writing to be bound by the rules of Section 8.2.5.

8.2.5. If a Participant withdraws any amount from his Pre-Tax Matched
Contribution Account, Pre-Tax Unmatched Contribution Account, Catch-Up
Contribution Account, Roth Catch-Up Contribution Account, Roth Matched
Contribution Account or Roth Unmatched Contribution Account pursuant to
Section 8.2.1, or withdraws any elective deferrals under any other qualified
retirement plan maintained by the Participating Company or any Affiliated
Company, which other plan conditions such withdrawal upon the Participant’s
being subject to rules similar to those stated in this Section 8.2.5 and
Section 8.2.4, such Participant may not make Pre-Tax Contributions (and, in the
case of a Covered Union Employee (Broadband), After-Tax Contributions), Catch-Up
Contributions, Roth Contributions or Roth Catch-Up Contributions under this Plan
or employee contributions (other than mandatory contributions under a defined
benefit plan) or elective deferrals under any other qualified or non-qualified
plan of deferred compensation (which does not include any health or welfare
plan, including a health or welfare plan that is part of a cafeteria plan
described in section 125 of the

 

-47-



--------------------------------------------------------------------------------

Code) or any qualified or non-qualified employee stock purchase plan maintained
by the Participating Company or an Affiliated Company for a period of 6 months
commencing on the date of the withdrawal (12 months for a Participant who is a
Covered Union Employee (Broadband)); provided, however:

(a) a Participant who, immediately prior to the Effective Date, was a
participant in the CCCHI Plan, was not an “Eligible Union Employee” as defined
under the CCCHI Plan, and was serving a twelve-month suspension under the CCCHI
Plan in connection with a hardship withdrawal taken in 2002, shall have the
suspension period lifted effective September 15, 2003; and

(b) a Participant who is a Covered Union Employee (Broadband) for only a portion
of a Plan Year and, thereafter, remains an Eligible Employee (other than a
Covered Union Employee (Broadband)), shall have the twelve-month suspension
period lifted on the latest of (1) September 15, 2003, (2) completion of a
six-month suspension period, or (3) decertification of such Covered Union
Employee’s union.

8.2.6. If a Participant withdraws any elective deferrals under any other
qualified retirement plan maintained by the Participating Company or any
Affiliated Company, which other plan conditions such withdrawal upon the
Participant’s being subject to rules similar to those stated in this
Section 8.2, such Participant may not make Pre-Tax Contributions under this Plan
or employee contributions (other than mandatory contributions under a defined
benefit plan) or elective deferrals under any other qualified or non-qualified
plan of deferred compensation (which does not include any health or welfare
plan, including a health or welfare plan that is part of a cafeteria plan
described in section 125 of the Code) maintained by the Participating Company or
an Affiliated Company for the time period specified in Section 8.2.5.

Any Eligible Employee whose Pre-Tax Contributions (and, in the case of a Covered
Union Employee (Broadband), After-Tax Contributions), Catch-Up Contributions,
Roth Contributions and/or Roth Catch-Up Contributions are suspended pursuant to
Section 8.2.5 or 8.2.6 will, upon the expiration of the required suspension
period, automatically resume such contributions at the contribution rates in
effect for such Employee immediately prior to the commencement of the required
suspension period.

Section 8.3. Withdrawals On and After Attainment of Age 59 1/2. Upon his
attainment of Age 59 1/2, a Participant who is an Active Participant may
withdraw, in accordance with rules prescribed by the Committee and uniformly
applied, less amounts previously withdrawn therefrom, by submitting his request
to the Committee in accordance with Section 14.9, up to the vested portion in
his Account in the following order:

8.3.1. After-Tax Matched Contribution Account;

8.3.2. After-Tax Unmatched Contribution Account;

8.3.3. After-Tax Rollover Account;

8.3.4. Taxable Rollover Account;

 

-48-



--------------------------------------------------------------------------------

8.3.5. Prior Company Matching Contribution Account (Vested);

8.3.6. Prior Company Matching Contribution Account (Unvested);

8.3.7. Pre-Tax Matched Contribution Account;

8.3.8. Pre-Tax Unmatched Contribution Account;

8.3.9. Matching Contribution Account;

8.3.10. Broadband Heritage Matching Contribution Account;

8.3.11. DC Adder Contribution Account;

8.3.12. Comcast Retirement Contributions Account;

8.3.13. NBCU Retirement Contribution Account;

8.3.14. Catch-Up Contribution Account;

8.3.15. Roth Matched Contribution Account;

8.3.16. Roth Unmatched Contribution Account;

8.3.17. Roth Catch-Up Contribution Account; and

8.3.18. Roth Rollover Account.

Section 8.4. HEART Act Distributions. Pursuant to section 414(u)(12)(B) of the
Code, an Active Participant who is performing active duty service in the
uniformed services (as defined in chapter 43 of title 38, United States Code)
for a period of more than 30 days shall, solely for purposes of section
401(k)(2)(B)(i)(I), be treated as having had a severance from employment with
the Participating Company and may withdraw, in accordance with rules prescribed
by the Committee and uniformly applied, less amounts previously withdrawn
therefrom, by submitting his request in accordance with Section 14.9 to the
Committee, up to the vested portion in his Account in the following order:

8.4.1. After-Tax Rollover Account;

8.4.2. Taxable Rollover Account;

8.4.3. Prior Company Matching Contribution Account (Vested);

8.4.4. Prior Company Matching Contribution Account (Unvested);

8.4.5. Pre-Tax Matched Contribution Account;

8.4.6. Pre-Tax Unmatched Contribution Account;

 

-49-



--------------------------------------------------------------------------------

8.4.7. Matching Contribution Account;

8.4.8. Broadband Heritage Matching Contribution Account;

8.4.9. DC Adder Contribution Account;

8.4.10. Comcast Retirement Contribution Account;

8.4.11. NBCU Retirement Contribution Account;

8.4.12. Catch-Up Contribution Account;

8.4.13. Roth Matched Contribution Account;

8.4.14. Roth Unmatched Contribution Account;

8.4.15. Roth Catch-Up Contribution Account; and

8.4.16. Roth Rollover Account.

Section 8.5. Amount and Payment of Withdrawals. The amount of any withdrawal
will be determined on the basis of the value of the Participant’s Account valued
as of the Valuation Date coincident with or immediately preceding the date of
the withdrawal. Any withdrawal requested under this Section shall be paid as
soon as practicable following the Committee’s determination that the requested
withdrawal complies with the terms and conditions set forth in this Section.
Withdrawals shall be made in a single sum payment in cash, except that, with
respect to withdrawals made prior to the liquidation of all Company Stock and
Investment Stock held in the Plan in accordance with Section 11.5.8, a
Participant making a withdrawal pursuant to Section 8.1 or 8.3 may elect to
receive all or a portion of the withdrawal in the form of shares of Company
Stock and/or Investment Stock to the extent that the portion of the Account that
is the subject of the withdrawal is invested in Company Stock and/or Investment
Stock.

Section 8.6. Withdrawals Not Subject to Replacement. A Participant may not
replace any portion of his Accounts withdrawn under this Plan.

Section 8.7. Pledged Amounts. No amount that has been pledged as security for a
loan under Article IX may be withdrawn under this Article.

Section 8.8. Investment Medium to be Charged with Withdrawal. Any withdrawal by
a Participant under this Article shall be charged against the Investment Media
in which such Participant’s Accounts are invested in such priority as shall be
established by the Committee.

 

-50-



--------------------------------------------------------------------------------

ARTICLE IX

LOANS TO PARTICIPANTS

Section 9.1. Loan Application. Each Participant who is an Employee of a
Participating Company may apply for a loan from the Plan. All applications shall
be made to the Committee on forms which it prescribes, and the Committee shall
rule upon such applications in a uniform and nondiscriminatory manner in
accordance with the rules and guidelines established in this Article. In
addition to Participants actively employed with a Participating Company, any
Participant on a paid or unpaid leave of absence from a Participating Company
shall be eligible to apply for a loan from the Plan pursuant to this Article IX.

Section 9.2. Loan Approval.

9.2.1. No application for a loan shall be approved for any Participant unless at
least fifteen (15) days have elapsed since the date he has repaid in full any
prior loan from the Plan.

9.2.2. The Committee shall have the right to reject a loan application on the
basis of a Participant’s credit worthiness or such other factors as would be
considered in a normal commercial setting by an entity in the business of making
loans and as the Committee determines necessary to safeguard the Fund.

Section 9.3. Amount of Loan.

9.3.1. Generally, a Participant shall not be permitted to have more than one
loan outstanding at any time from this Plan; however, individuals who become
Participants as a result of a corporate transaction and who have more than one
loan transferred from a prior employer’s plan in connection with such
transaction, may continue both loans but may not take a new loan from the Plan
until all outstanding loans are paid in full. The minimum amount of any loan
shall be $500. The amount of any loan must be an even multiple of $100, provided
that loans for uneven amounts shall be permitted solely to accommodate loans to
former employees of a business acquired by a Participating Company in connection
with the commencement of such individual’s eligibility to participate in the
Plan, provided that such rule shall be applied on a uniform and
nondiscriminatory basis.

9.3.2. The amount of any loan, when added to the amount of a Participant’s
outstanding loans under all other plans qualified under section 401(a) of the
Code which are sponsored by the Participating Company or any Affiliated Company
shall not exceed the lesser of:

(a) $50,000, reduced by the excess (if any) of:

(1) the Participant’s highest outstanding balance of loans during the one-year
period ending on the day before the date on which such loan is made to the
Participant, over

 

-51-



--------------------------------------------------------------------------------

(2) the outstanding balance of loans made to the Participant on the date such
loan is made to the Participant; or

(b) fifty percent (50%) of the value of the Participant’s nonforfeitable
Account, determined as of the Valuation Date immediately preceding the date on
which the loan application is received by the Committee.

Section 9.4. Terms of Loan.

9.4.1. The interest rate on loans shall be: (a) determined by the Committee,
(b) at least commensurate with rates charged for similar loans by entities in
the business of making loans, and (c) adjusted from time to time as
circumstances warrant. Security for each loan granted pursuant to this Article
shall be, to the extent necessary, the currently unpledged portion of the
Participant’s Account. In no event shall more than fifty percent (50%) of the
Participant’s vested Account as of the date the loan is made be used as security
for the loan. In its sole discretion, the Committee may require such additional
security as it deems necessary.

9.4.2. Each loan shall be evidenced by the Participant’s execution of a personal
demand note on such form as shall be supplied by the Committee. Each such note
shall specify that, to the extent repayment is not demanded sooner, repayment
shall be made in installments over a period of not less than 6 nor more than 60
months from the date on which the loan is distributed. All loans from the Plan
shall be non-renewable. Each note shall also specify the interest rate as
determined by the Committee at the time the loan is approved.

9.4.3. All loans shall be repaid in approximately equal installments (not less
frequently than quarterly) through payroll deductions or in such other manner as
the Committee may determine, including, without limitation, coupon repayment in
the event the Committee determines that a Participant has incurred a Severance
from Service Date or in the event a Participant is on an unpaid leave of
absence. In addition, a Participant who is a Covered Union Employee (Broadband)
on his Severance from Service Date may repay through coupon repayment following
his Severance from Service Date. A Participant may repay the outstanding balance
of any loan in one lump sum at any time by notifying the Committee of his intent
to do so and by forwarding to the Committee payment in full of the then
outstanding balance, plus interest accrued to the date of payment. The amount of
principal and interest repaid by a Participant shall be credited to a
Participant’s Account as each repayment is made.

9.4.4. Loan repayments shall be suspended under this Plan as permitted under
section 414(u) of the Code. In such cases, (1) if the loan is for a period of
less than 60 months, the period of repayments shall be extended for the period
necessary to permit repayment, or (2) otherwise, the loan shall be re-amortized
over its remaining term; provided, however, that the period of repayment for any
loan shall not exceed a total of 60 months, unless an extension is permitted in
accordance with section 72(p) of the Code and the regulations thereunder.

9.4.5. If, and only if:

(a) the Participant dies;

 

-52-



--------------------------------------------------------------------------------

(b) the Participant (other than a Participant who continues to be a party in
interest) has a Severance from Service Date;

(c) the loan is not repaid by the time the note matures including any extensions
pursuant to Section 9.4.4;

(d) the Participant attempts to revoke any payroll deduction authorization for
repayment of the loan without the consent of the Committee;

(e) the Participant fails to pay any installment of the loan when due and the
Committee elects to treat such failure as default; or

(f) any other event occurs which the Committee, in its sole discretion, believes
may jeopardize the repayment of the loan;

before a loan is repaid in full, the unpaid balance thereof, with interest due
thereon, shall become immediately due and payable. The Participant (or his
beneficiary, in the event of the Participant’s death) may satisfy the loan by
paying the outstanding balance of the loan within such time as may be specified
in the note which period shall not extend more than 30 days from a Severance
from Service Date. If the loan and interest are not repaid within the time
specified, the Committee shall satisfy the indebtedness from the amount of the
Participant’s vested interest in his Account as provided in Section 9.5 before
making any payments otherwise due hereunder to the Participant or his
beneficiary.

Section 9.5. Enforcement.

9.5.1. The Committee shall give written notice to the Participant (or his
beneficiary in the event of the Participant’s death) of an event of default
described in Section 9.4.5(d). If the loan and interest are not paid within the
time period specified in the notice, the amount of the Participant’s vested
interest in his Account, to the extent such Account is security for the loan,
shall be reduced by the amount of the unpaid balance of the loan, with interest
due thereon, and the Participant’s indebtedness shall thereupon be discharged to
the extent of the reduction.

9.5.2. In addition, if the value of the Participant’s total vested interest in
his Account pledged as security for the loan is insufficient to discharge fully
the Participant’s indebtedness, the Participant’s Account shall be used to
reduce the Participant’s indebtedness at such time as the Participant is
entitled to a distribution under Article V or a withdrawal under Article VIII,
and any remaining amounts in his Account shall be used to reduce the
Participant’s indebtedness at such time as the Participant has a Severance from
Service Date. Such action shall not operate as a waiver of the rights of the
Company, the Committee, the Trustee, or the Plan under applicable law.

9.5.3. The Committee also shall be entitled to take any and all other actions
necessary and appropriate to foreclose upon any property other than the
Participant’s Account pledged as security for the loan or to otherwise enforce
collection of the outstanding balance of the loan.

Section 9.6. Additional Rules. The Committee may establish additional rules
relating to Participant loans under the Plan, which rules shall be applied on a
uniform and non-discriminatory basis.

 

-53-



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATION

Section 10.1. Committee. The Company’s Executive Vice President with supervisory
responsibility for the Company’s Human Resources Department (“EVP”) shall
appoint at least three (3) persons to serve as the Committee. The EVP may, but
is not required to, appoint himself or herself to serve on the Committee and to
act as Chairperson of such Committee. The Committee shall be the Administrator
and the “named fiduciary” of the Plan, as defined in section 402(a)(2) of ERISA.
Each member of the Committee may, but need not be, a director, officer or
Employee of a Participating Company and each shall serve until his or her
successor is appointed in like manner. Any member of the Committee may resign by
delivering his or her written resignation to the EVP prior to the effective date
of such resignation. In addition, if a member of the Committee is an Employee at
the time of his or her appointment, he or she will automatically cease to be a
member of the Committee when his or her employment with a Participating Company
terminates. The EVP may remove any member of the Committee by written action of
the EVP prior to the effective date of such removal. In the event a member of
the Committee dies or is removed (automatically or by the EVP), the EVP shall
appoint a successor member if necessary to assure that at least three persons
are serving as members of the Committee. Until such time as such successor
member’ or members’ appointment is effective, the Committee shall continue to
act with full power until the vacancy is filled.

Section 10.2. Duties and Powers of Committee.

10.2.1. The Committee shall have the general responsibility for the
administration of the Plan and for carrying out its provisions. In addition to
the duties and powers described elsewhere hereunder, the Committee shall have
the discretion and authority to control and manage the operation and
administration of the Plan.

10.2.2. The Committee shall have all other duties and powers necessary or
desirable to administer the Plan, including, but not limited to, the following:

(a) to communicate the terms of the Plan to Participants and beneficiaries;

(b) to prescribe procedures and related forms (which may be electronic in
nature) to be followed by Participants and beneficiaries, including forms and
procedures for making elections and contributions under the Plan;

(c) to receive from Participants and beneficiaries such information as shall be
necessary for the proper administration of the Plan;

(d) to keep records related to the Plan, including any other information
required by ERISA or the Code;

(e) to appoint, discharge and periodically monitor the performance of third
party administrators, insurers, service providers, other agents, consultants,
accountants and attorneys in the administration of the Plan;

 

-54-



--------------------------------------------------------------------------------

(f) to determine whether any domestic relations order received by the Plan is a
qualified domestic relations order as provided in section 414(p) of the Code;

(g) to prepare and file any reports or returns with respect to the Plan required
by the Code, ERISA or any other law;

(h) to correct errors and make equitable adjustments for mistakes made in the
administration of the Plan;

(i) to issue rules and regulations necessary for the proper conduct and
administration of the Plan and to change, alter, or amend such rules and
regulations;

(j) to determine all questions arising in the administration of the Plan, to the
extent the determination is not the responsibility of a third party
administrator, insurer or some other entity;

(k) to propose and accept settlements of claims involving the Plan;

(l) to direct the Trustee to pay benefits and Plan expenses properly chargeable
to the Plan; and

(m) such other duties or powers provided in the Plan or necessary to administer
the Plan.

10.2.3. The Committee shall have exclusive authority and discretion to manage
and control the assets of the Plan, including, but not limited to the following

(a) establish the Plan’s overall investment policy, including asset allocation,
investment policy statement or investment guidelines;

(b) appoint and remove a Trustee or Trustees with respect to a portion of or all
of the assets of the Trust;

(c) direct such Trustee(s) with respect to the investment and management of the
Plan’s assets, including any voting rights for any securities held by the
Trustee;

(d) direct the Trustee to pay investment-related expenses properly chargeable to
the Plan, including Trustee expenses;

(e) enter into a trust agreement with such Trustee(s) on behalf of the Company,
and approve any amendments to any such trust agreement, including single-client,
common and collective trust arrangements;

(f) enter into insurance contracts and arrangements, including contracts for
participation in single-client or pooled separate accounts to facilitate the
investment of plan assets; and

 

-55-



--------------------------------------------------------------------------------

(g) appoint, monitor and remove one or more investment manager(s), as defined in
section 3(38) of ERISA, to manage any portion of the Trust or an insurance
company single-client or pooled separate account, including the exercise of any
voting rights of any securities managed by the investment manager.

10.2.4. The Committee shall have complete discretion to interpret and construe
the provisions of the Plan, make findings of fact, correct errors, and supply
omissions. All decisions and interpretations of the Committee made pursuant to
the Plan shall be final, conclusive and binding on all persons and may not be
overturned unless found by a court to be arbitrary and capricious. The Committee
shall have the powers necessary or desirable to carry out these
responsibilities, including, but not limited to, the following:

(a) to prescribe procedures and related forms (which may be electronic in
nature) to be followed by Participants and beneficiaries filing claims for
benefits under the Plan;

(b) to receive from Participants and beneficiaries such information as shall be
necessary for the proper determination of benefits payable under the Plan;

(c) to keep records related to claims for benefits filed and paid under the
Plan;

(d) to determine and enforce any limits on benefit elections hereunder;

(e) to correct errors and make equitable adjustments for mistakes made in the
payment or nonpayment of benefits under the Plan, specifically, and without
limitation, to recover erroneous overpayments made by the Plan to a Participant
or beneficiary, in whatever manner the Committee deems appropriate, including
suspensions or recoupment of, or offsets against, future payments, including
benefit payments or wages, due that Participant, dependent or beneficiary;

(f) to determine questions relating to coverage and participation under the Plan
and the rights of Participants or beneficiaries to the extent the determination
is not the responsibility of a third party administrator, insurer or some other
entity;

(g) to propose and accept settlements and offsets of claims, overpayments and
other disputes involving claims for benefits under the Plan;

(h) to compute the amount and kind of benefits payable to Participants and
beneficiaries, to the extent such determination is not the responsibility of a
third party administrator, insurer, or some other entity; and

(i) to direct the Trustee to pay benefits and any Plan expenses properly
chargeable to the Plan that are related to claims for benefits.

10.2.5. The Committee shall be deemed to have delegated its responsibilities for
determining benefits and eligibility for benefits to a third party

 

-56-



--------------------------------------------------------------------------------

administrator, insurer or other fiduciary where such person has been appointed
by the Committee to make such determinations. In such case, such other person
shall have the duties and powers as the Committee as set forth above, including
the complete discretion to interpret and construe the provisions of the Plan.

Section 10.3. Functioning of Committee.

10.3.1. The Committee shall meet on a periodic, as-needed basis and shall enact
such rules and regulations as it may deem necessary and proper to carry out its
responsibilities. The Committee shall periodically report to the EVP concerning
the discharge of its responsibilities.

10.3.2. The EVP shall designate one member, which may be the EVP, to be the
Chairperson. The Chairperson shall be responsible for conducting Committee
meetings. The Committee will keep regular records of all meetings and decisions.
Any act which the Plan authorizes or requires the Committee to do may be done by
a vote of those persons serving as members of the Committee at a meeting at
which a quorum is present or recorded in writing without a meeting. A quorum for
the transaction of business at any meeting of the Committee shall consist of a
majority of the members of the Committee then in office. Actions at a meeting of
the Committee at which a quorum is present shall be taken by a majority of those
members in attendance. The Committee may act in writing without a meeting
provided such action has the written concurrence of a majority of the members of
the Committee then serving. It shall have the same effect for all purposes as if
assented to by all of the members in office at that time.

Section 10.4. Allocation and Delegation of Duties. The Committee shall have the
authority to:

10.4.1. allocate, from time-to- time, by a written instrument filed in its
records, all or any part of its responsibilities under the Plan to one or more
of its members, including a subcommittee, as may be deemed advisable, and in the
same manner to revoke such allocation of responsibilities. In the exercise of
such allocated responsibilities, any action of the member or subcommittee to
whom responsibilities are allocated shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of such member or
subcommittee. The member or subcommittee to whom responsibilities have been
allocated shall periodically report to the Committee concerning the discharge of
the allocated responsibilities.

10.4.2. delegate, from time-to-time, by a written instrument filed in its
records, all or any part of its responsibilities under the Plan to such person
or persons as the Committee may deem advisable (and may authorize such person to
delegate such responsibilities to such other person or persons as the Committee
shall authorize) and in the same manner to revoke any such delegation of
responsibilities. Any action of the delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Committee. The Committee shall not be
liable for any acts or omissions of any such delegate. The delegate shall
periodically report to Committee concerning the discharge of the delegated
responsibilities.

 

-57-



--------------------------------------------------------------------------------

Section 10.5. Plan Expenses. All fees and expenses incurred in connection with
the operation and administration of the Plan, including, but not limited to,
Committee, legal, accounting, actuarial, investment, Trustee, management, and
administrative fees and expenses may be paid out of the Trust or any other Plan
asset to the extent that it is legally permissible for these fees and expenses
to be so paid. A Participating Company may, but is not required, to pay such
fees and expenses directly. A Participating Company may also advance amounts
properly payable by the Plan or Trust and then obtain reimbursement from the
Plan or Trust for these advances.

Section 10.6. Information to be Supplied by a Participating Company. Each
Participating Company shall provide the Committee or its delegates with such
information as they shall from time-to-time need or reasonably request in the
discharge of its duties. The Committee may rely conclusively on the information
provided.

Section 10.7. Disputes.

10.7.1. If the Committee denies, in whole or in part, a claim for benefits by a
Participant or his beneficiary, the Committee shall furnish notice of the denial
to the claimant, setting forth:

(a) the specific reasons for the denial;

(b) specific reference to the pertinent Plan provisions on which the denial is
based;

(c) a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary; and

(d) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

Such notice shall be forwarded to the claimant within 90 days of the Committee’s
receipt of the claim; provided, however, that in special circumstances the
Committee may extend the response period for up to an additional 90 days, in
which event it shall notify the claimant in writing of the extension, and shall
specify the reason or reasons for the extension.

10.7.2. Within 60 days of receipt of a notice of claim denial, a claimant or his
duly authorized representative may petition the Committee in writing for a full
and fair review of the denial. The claimant or his duly authorized
representative shall have the opportunity to review pertinent documents and to
submit issues and comments in writing to the Committee. The Committee shall
review the denial and shall communicate its decision and the reasons therefor to
the claimant in writing within 60 days of receipt of the petition; provided,
however, that in special circumstances the Committee may extend the response
period for up to an additional 60 days, in which event it shall notify the
claimant in writing prior to the commencement of the extension. The appeals
procedure set forth in this Section 10.7 shall be the exclusive means for
contesting a decision denying benefits under the Plan.

 

-58-



--------------------------------------------------------------------------------

10.7.3. Exhaustion and Limitations Period. Claimants must exhaust the procedures
described in Section 10.7 before taking action in any other forum regarding a
claim for benefits under the Plan. Any suit or legal action initiated by a
claimant under the Plan must be brought by the claimant no later than one
(1) year following a final decision on the claim for benefits under these claims
procedures. The one (1)-year statute of limitations on suits for benefits shall
apply in any forum where a claimant initiates such suit or legal action. If a
civil action is not filed within this period, the claimant’s benefit claim will
be deemed permanently waived and abandoned, and the claimant will be precluded
from reasserting it.

Section 10.8. Indemnification. Each member (or former member) of the Committee,
and any other person who is an Employee or director of a Participating Company
or an Affiliated Company (or a former employee or director of a Participating
Company or an Affiliated Company) shall be indemnified and held harmless by the
Company against and with respect to all damages, losses, obligations,
liabilities, liens, deficiencies, costs and expenses, including without
limitation, reasonable attorney’s fees and other costs incident to any suit,
action, investigation, claim or proceedings to which he may be a party by reason
of his performance of any functions and duties under the Plan, except in
relation to matters as to which he shall be held liable for an act of gross
negligence or willful misconduct in the performance of his duties. The foregoing
right to indemnification shall be in addition to such other rights as the
Committee member (or former member) or other person may enjoy as a matter of law
or by reason of insurance coverage of any kind. Rights granted hereunder shall
be in addition to and not in lieu of any rights to indemnification to which the
Committee member (or former member) or other person may be entitled pursuant to
the by-laws of the Participating Company.

 

-59-



--------------------------------------------------------------------------------

ARTICLE XI

THE FUND

Section 11.1. Designation of Trustee. The Committee shall name and designate a
Trustee and shall enter into a Trust Agreement. The Committee shall have the
power to amend the Trust Agreement, remove the Trustee, and designate a
successor Trustee, as provided in the Trust Agreement. All of the assets of the
Plan shall be held by the Trustee for use in accordance with the Plan.

Section 11.2. Exclusive Benefit. Prior to the satisfaction of all liabilities
under the Plan in the event of termination of the Plan, no part of the corpus or
income of the Fund shall be used for or diverted to purposes other than for the
exclusive benefit of Participants and their beneficiaries except as expressly
provided in this Plan and in the Trust Agreement.

Section 11.3. No Interest in Fund. No person shall have any interest in or right
to any part of the assets or income of the Fund, except to the extent expressly
provided in this Plan and in the Trust Agreement.

Section 11.4. Trustee. Except as otherwise provided in Section 11.5.8, the
Trustee shall be the named fiduciary with respect to management and control of
Plan assets held by it and shall have exclusive and sole responsibility for the
custody and investment thereof in accordance with the Trust Agreement.

Section 11.5. Investments.

11.5.1. Except as provided in Section 11.5.5, the Trustee shall invest all
contributions that are paid to it and income thereon in such Investment Media as
each Participant may select in accordance with this Section. Prior to January 1,
2016, the Investment Media made available to Participants shall include
Investment Media solely invested in Company Stock (except to the extent that
cash or a cash equivalent is necessary to provide liquidity to comply with
Participant investment direction). Such investments acquired in the manner
prescribed by the Plan shall be held by or for the Trustee.

11.5.2. Except as provided in Sections 11.5.5 through 11.5.8, a Participant
shall select one or more of the Investment Media in which his Accounts shall be
invested, and the percentage thereof that shall be invested in each Investment
Medium selected. In the event a Participant fails to make an election pursuant
to this Section, amounts allocated to his Account shall be invested in such
Investment Medium or Investment Media as determined by the Committee. In the
event a Participant fails to make an election pursuant to this Section with
respect to amounts allocated to his Account pursuant to his automatic enrollment
in the Plan, such amounts allocated to his Account shall be invested in the
Investment Media as determined by the Committee. A Participant may amend such
selection by prior notice to the Committee, effective as of such dates
determined by the Committee, by giving prior notice to the Committee. Such
amendments will be subject to the other requirements which may be imposed by the
Committee or the applicable Investment Medium.

 

-60-



--------------------------------------------------------------------------------

11.5.3. Subject to Sections 11.5.7 and 11.5.8, a Participant may transfer,
effective as of such dates determined by the Committee, such portion of the
value of his interest in any Investment Medium to another Investment Medium, as
may be permitted by the Committee.

11.5.4. The amounts contributed by all Participants to each Investment Medium
shall be commingled for investment purposes.

11.5.5. The Trustee may hold assets of the Fund and make distributions therefrom
in the form of cash without liability for interest, if for administrative
purposes it becomes necessary or practical to do so.

11.5.6. The Committee may limit the right of a Participant (a) to increase or
decrease his contribution to a particular Investment Medium, (b) to transfer
amounts to or from a particular Investment Medium, or (c) to transfer amounts
between particular Investment Media, if such limitation is required under the
terms establishing an Investment Medium or to facilitate the merger of any other
plan with and into this Plan, or the transfer or rollover of benefits into this
Plan.

11.5.7. Prior to the AT&T Broadband Transaction, individuals who were
Participants in the Plan prior to the Effective Date could elect to invest all
or a portion of their Accounts in Investment Stock. Effective after the AT&T
Broadband Transaction, Investment Stock is no longer available for new
investments, and, except as provided in this Article, Participants may invest in
Company Stock instead. Subject to Sections 11.5.5, 11.5.6 and 11.5.8, all or a
portion of the value of a Participant’s interest in Investment Stock may be
transferred to a different Investment Medium, including Company Stock, at the
election of such Participant; however, a Participant may not transfer a portion
of the value of his interest in any Investment Medium to Investment Stock.

11.5.8. Effective January 1, 2016, Company Stock is no longer available for new
investments under the Plan. Effective beginning on or about January 1, 2017,
(i) Company Stock and Investment Stock shall cease to be an Investment Medium
under the Plan and (ii) all shares of Company Stock and Investment Stock held in
the Plan shall be liquidated and the proceeds re-invested in an appropriate
alternative investment to be determined by the Independent Fiduciary (as defined
below). Beginning on January 1, 2016, all or a portion of the value of a
Participant’s interest in Company Stock may be transferred to a different
Investment Medium at the election of such Participant; however, a Participant
may not transfer a portion of the value of his interest in any other Investment
Medium to Company Stock and may not direct the investment of new Plan
contributions in Company Stock. As soon as administratively practicable, the
Committee shall appoint an independent fiduciary (the “Independent Fiduciary”)
to manage the Company Stock and Investment Stock held in the Plan, including
managing the freeze and liquidation of the Company Stock and Investment Stock,
as provided for in this section. In such capacity, the Independent Fiduciary
shall be the Plan’s “named fiduciary” with respect to its investment in Company
Stock and Investment Stock.

 

-61-



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT OR TERMINATION OF THE PLAN

Section 12.1. Power of Amendment and Termination.

12.1.1. It is the intention of each Participating Company that this Plan will be
permanent. However, each Participating Company reserves the right to terminate
its participation in this Plan at any time by action of its board of directors
or other governing body. Furthermore, the Company reserves the power to amend or
terminate the Plan at any time and to any extent by action of the Board of
Directors.

12.1.2. In addition,

(a) the Compensation Committee of the Board of Directors may approve any
amendment to the Plan; and

(b) the EVP may approve any amendment to the Plan:

(i) that is required by law or necessary or appropriate to maintain the Plan as
a plan meeting the requirements of Code section 401(a), retroactively if
necessary or appropriate;

(ii) that is necessary to make clarifying changes or to correct a drafting
error;

(iii) to designate as a Participating Company, any organization subject to the
adoption of the Plan by action of such organization’s board of directors or
other governing body, provided that as a result of such designation, the number
of individuals reasonably expected to become eligible to participate in the Plan
does not exceed 1,000;

(iv) to exclude from status as a Participating Company any subsidiary of the
Company which is eligible to file a consolidated federal income tax return with
the Company, provided that as a result of such exclusion, the number of
individuals reasonably expected to be excluded from eligibility to participate
in the Plan does not exceed 1,000; or

(v) that is not expected to increase the costs of the Plan by more than $10
million annually based on a reasonable actuarial or other estimate.

12.1.3 Any amendment or termination of the Plan shall become effective as of the
date designated by the Board of Directors, the Compensation Committee of the
Board of Directors or EVP; provided however, that an amendment to the Plan shall
not be effective to the extent that it has the effect of decreasing a
Participant’s accrued benefit under section 411(d)(6) of the Code. Except as
expressly provided elsewhere in the Plan, prior to the satisfaction of all
liabilities with respect to the benefits provided under this Plan, no amendment
or termination shall cause any part of the monies contributed hereunder to
revert to the

 

-62-



--------------------------------------------------------------------------------

Participating Companies or to be diverted to any purpose other than for the
exclusive benefit of Participants and their beneficiaries. Upon termination or
partial termination of the Plan, or upon complete discontinuance of
contributions, the rights of all affected persons to benefits accrued to the
date of such termination shall be nonforfeitable. Upon termination of the plan
without establishment or maintenance of another defined contribution plan (other
than an employee stock ownership plan as defined in section 4975(e)(7) of the
Code or a simplified employee pension plan as defined in Section 408(k) of the
Code), Accounts shall be distributed in accordance with applicable law.

Section 12.2. Merger. The Plan shall not be merged with or consolidated with,
nor shall its assets be transferred to, any other qualified retirement plan
unless each Participant would receive a benefit after such merger,
consolidation, or transfer (assuming the Plan then terminated) which is of
actuarial value equal to or greater than the benefit he would have received from
his Account if the Plan had been terminated on the day before such merger,
consolidation, or transfer.

 

-63-



--------------------------------------------------------------------------------

ARTICLE XIII

TOP-HEAVY PROVISIONS

Section 13.1. General. The following provisions shall apply automatically to the
Plan and shall supersede any contrary provisions for each Plan Year in which the
Plan is a Top-Heavy Plan (as defined below). It is intended that this Article
shall be construed in accordance with the provisions of section 416 of the Code.

Section 13.2. Definitions. The following definitions shall supplement those set
forth in Article I of the Plan:

13.2.1. “Aggregation Group” means this plan and each other qualified retirement
plan (including a frozen plan or a plan which has been terminated during the
60-month period ending on the Determination Date) of a Participating Company or
an Affiliated Company:

(a) in which a Key Employee is a participant; or

(b) which enables any plan in which a Key Employee participates to meet the
requirements of sections 401(a)(4) or 410 of the Code; or

(c) without the inclusion of which, the plans in the Aggregation Group would be
Top-Heavy Plans, but, with the inclusion of which, the plans in the Aggregation
Group are not Top-Heavy Plans and, taken together, meet the requirements of
sections 401(a)(4) and 410 of the Code.

13.2.2. “Determination Date” means, for any Plan Year, the last day of the
preceding Plan Year.

13.2.3. “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of a Participating Company having Compensation
for a Plan Year greater than $165,000 (as adjusted under section 415(i)(1) of
the Code), a 5% owner of a Participating Company, or a 1% owner of a
Participating Company having Compensation in excess of $150,000. For this
purpose, Compensation means compensation within the meaning of section 415(c)(3)
of the Code. The determination of who is a key employee will be made in
accordance with section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

13.2.4. “Key Employee Ratio” means, for any Determination Date, the ratio of the
amount described in Section 13.2.4(a) to the amount described in
Section 13.2.4(b), after deducting from each such amount any portion thereof
described in Section 13.2.4(c), where:

(a) the amount described in this Paragraph is the sum of:

 

-64-



--------------------------------------------------------------------------------

(1) the present value of all accrued benefits of Key Employees under all
qualified defined benefit plans included in the Aggregation Group;

(2) the balances in all of the accounts of Key Employees under all qualified
defined contribution plans included in the Aggregation Group; and

(3) the amounts distributed from all plans in such Aggregation Group to or on
behalf of any Key Employee during the 1-year period (5-year period for
distributions made for a reason other than incurring a Severance from Service
Date, death or Total Disability) ending on the Determination Date, except any
benefit paid on account of death to the extent it exceeds the accrued benefits
or account balances immediately prior to death;

(b) the amount described in this Paragraph is the sum of:

(1) the present value of all accrued benefits of all participants under all
qualified defined benefit plans included in the Aggregation Group;

(2) the balances in all of the accounts of all participants under all qualified
defined contribution plans included in the Aggregation Group; and

(3) the amounts distributed from all plans in such Aggregation Group to or on
behalf of any participant during the 1-year period (5-year period for
distributions made for a reason other than incurring a Severance from Service
Date, death or Total Disability) ending on the Determination Date; and

(c) the amount described in this Paragraph is the sum of:

(1) all rollover contributions (or fund to fund transfers) to the Plan by an
Employee after December 31, 1983 from a plan sponsored by an employer which is
not a Participating Company or an Affiliated Company;

(2) any amount that is included in Sections 13.2.4(a) or 13.2.4(b) for a person
who is a Non-Key Employee as to the Plan Year of reference but who was a Key
Employee as to any earlier Plan Year; and

(3) any amount that is included in Sections 13.2.4(a) or 13.2.4(b) for a person
who has not performed any services for any Participating Company during the
1-year period ending on the Determination Date.

The present value of accrued benefits under any defined benefit plan shall be
determined under the method used for accrual purposes for all plans maintained
by all Participating Companies and Affiliated Companies if a single method is
used by all such plans, or, otherwise, the slowest accrual method permitted
under section 411(b)(1)(C) of the Code.

For purposes of Sections 13.2.4(a)(3) and (b)(3), distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under section 416(g)(2)(A)(i) of the Code shall also be included.
The accrued benefits and accounts of any individual who has not performed
services for a Participating Company during the 1-year period ending on the
Determination Date shall not be taken into account.

 

-65-



--------------------------------------------------------------------------------

13.2.5. “Non-Key Employee” means, for any Plan Year:

(a) an Employee or former Employee who is not a Key Employee with respect to
such Plan Year; or

(b) a beneficiary of an individual described in Section 13.2.5(a).

13.2.6. “Super Top-Heavy Plan” means, for any Plan Year, each plan in the
Aggregation Group for such Plan Year if, as of the applicable Determination
Date, the Key Employee Ratio exceeds ninety percent (90%).

13.2.7. “Top-Heavy Compensation” means, for any Participant for any Plan Year,
the average of his annual Compensation over the period of five consecutive Plan
Years (or, if shorter, the longest period of consecutive Plan Years during which
the Participant was in the employ of any Participating Company) yielding the
highest average, disregarding:

(a) Compensation for Plan Years ending prior to January 1, 1984; and

(b) Compensation for Plan Years after the close of the last Plan Year in which
the Plan was a Top-Heavy Plan.

13.2.8. “Top-Heavy Plan” means, for any Plan Year, each plan in the Aggregation
Group for such Plan Year if, as of the applicable Determination Date, the Key
Employee Ratio exceeds sixty percent (60%).

13.2.9. “Year of Top-Heavy Service” means, for any Participant, a Plan Year in
which he completes 1,000 or more Hours of Service, excluding:

(a) Plan Years commencing prior to January 1, 1984; and

(b) Plan Years in which the Plan is not a Top-Heavy Plan.

Section 13.3. Minimum Contribution for Non-Key Employees.

13.3.1. In each Plan Year in which the Plan is a Top-Heavy Plan, each Eligible
Employee who is a Non-Key Employee (except an Eligible Employee who is a Non-Key
Employee as to the Plan Year of reference but who was a Key Employee as to any
earlier Plan Year) and who is an Employee on the last day of such Plan Year will
receive a total minimum Participating Company or Affiliated Company contribution
(including forfeitures) under all plans described in Sections 13.2.1(a) and
(b) of not less than three percent (3%) of the Eligible Employee’s Compensation
for the Plan Year. Elective deferrals to such plans shall not be used to meet
the minimum contribution requirements. However, employer matching contributions
under the Plan shall be taken into account for purposes of satisfying the
minimum contribution requirements of section 416(c)(2) of the Code and the Plan.
Employer matching

 

-66-



--------------------------------------------------------------------------------

contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of section 401(m) of the
Code.

13.3.2. The percentage set forth in Section 13.3.1 shall be reduced to the
percentage at which contributions, including forfeitures, are made (or are
required to be made) for a Plan Year for the Key Employee for whom such
percentage is the highest for that Plan Year. This percentage shall be
determined for each Key Employee by dividing the contribution for such Key
Employee by his Compensation for the Plan Year. All defined contribution plans
required to be included in an Aggregation Group shall be treated as one plan for
the purpose; however, this Section shall not apply to any plan which is required
to be included in the Aggregation Group if such plan enables a defined benefit
plan in the group to meet the requirements of section 401(a)(4) or section 410
of the Code.

13.3.3. If a Non-Key Employee described in Section 13.3.1 participates in both a
defined benefit plan and a defined contribution plan described in Sections
13.2.1(a) and (b), the Participating Company is not required to provide such
Employee with both the minimum benefit under the defined benefit plan and the
minimum contribution. In such event, the Non-Key Employee shall not receive the
minimum contribution described in this Section if he has the minimum benefit
required by section 416 of the Code under the defined benefit Top-Heavy Plan.

Section 13.4. Social Security. The Plan, for each Plan Year in which it is a
Top-Heavy Plan, must meet the requirements of this Article without regard to any
Social Security or similar contributions or benefits.

 

-67-



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

Section 14.1. No Employment Rights. Neither the action of the Company in
establishing the Plan, nor of any Participating Company in adopting the Plan,
nor any provisions of the Plan, nor any action taken by the Company, any
Participating Company or the Committee shall be construed as giving to any
Employee the right to be retained in the employ of the Company or any
Participating Company, or any right to payment except to the extent of the
benefits provided in the Plan to be paid from the Fund.

Section 14.2. Governing Law. Except to the extent superseded by ERISA, all
questions pertaining to the validity, construction, and operation of the Plan
shall be determined in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its conflicts of law doctrine.

Section 14.3. Severability of Provisions. If any provision of this Plan is
determined to be void by any court of competent jurisdiction, the Plan shall
continue to operate and, for the purposes of the jurisdiction of that court
only, shall be deemed not to include the provisions determined to be void.

Section 14.4. No Interest in Fund. No person shall have any interest in, or
right to, any part of the principal or income of the Fund, except as and to the
extent expressly provided in this Plan and in the Trust Agreement.

Section 14.5. Spendthrift Clause. No benefit payable at any time under this Plan
and no interest or expectancy herein shall be anticipated, assigned, or
alienated by any Participant or beneficiary, or subject to attachment,
garnishment, levy, execution, or other legal or equitable process, except for
(1) a Federal tax levy made pursuant to section 6331 of the Code and (2) any
benefit payable pursuant to a qualified domestic relations order. Any attempt to
alienate or assign a benefit hereunder, whether currently or hereafter payable,
shall be void. The Committee shall review any domestic relations order to
determine whether it is qualified within the meaning of section 414(p) of the
Code. An order shall not be qualified unless it complies with all applicable
provisions of the Plan concerning mode of payment and manner of elections.
Notwithstanding the preceding sentence and any restrictions on timing of
distributions and withdrawals under the Plan, an order may provide for
distribution at any time permitted under section 414(p)(10) of the Code.

Section 14.6. Incapacity. If the Committee deems any Participant who is entitled
to receive payments hereunder incapable of receiving or disbursing the same by
reason of age, illness, infirmity, or incapacity of any kind, the Committee may
direct the Trustee to apply such payments directly for the comfort, support, and
maintenance of such Participant, or to pay the same to any responsible person
caring for the Participant who is determined by the Committee to be qualified to
receive and disburse such payments for the Participant’s benefit; and the
receipt of such person shall be a complete acquittance for the payment of the
benefit. Payments pursuant to this Section shall be complete discharge to the
extent thereof of any and all liability of the Participating Companies, the
Committee, the Administrator, the Trustee, and the Fund.

 

-68-



--------------------------------------------------------------------------------

Section 14.7. Withholding. The Committee and the Trustee shall have the right to
withhold any and all state, local, and Federal taxes which may be withheld in
accordance with applicable law.

Section 14.8. Missing Persons/Uncashed Checks.

14.8.1. Missing Persons. Neither the Trustee nor any Participating Company shall
be obliged to search for or ascertain the whereabouts of any individual entitled
to benefits under the Plan. Any individual entitled to benefits under the Plan
who does not file a timely claim for his benefits will be allowed to file a
claim at any later date, and payment of his benefits will commence after that
later date, except that, in the event the Participating Company is satisfied
that a Participant has no Spouse or that a Participant’s Spouse cannot be
located (as described in Section 5.11), and the Participant is in fact married
or the Spouse is later located, whichever is applicable, such Spouse shall not
be deemed an individual entitled to benefits under the Plan. In the event that a
Participant or beneficiary does not claim his benefits by the applicable
required beginning date in accordance with section 401(a)(9) of the Code and the
regulations thereunder, the Plan shall forfeit the Account. If and when a claim
for benefits is made after such forfeiture, the Account balance as of the date
of forfeiture shall be subject to reinstatement.

14.8.2. Uncashed Checks. If a Participant requests payment of his benefits or if
the Participant is automatically cashed out pursuant to Section 5.6.1, and such
Participant does not cash the distribution check, the distribution amount will
be reinstated under the Plan and invested in the Plan’s default investment
alternative, subject to the following: (a) if the distribution was not subject
to withholding because it was intended to be a direct rollover, or if the
distribution was subject to withholding and the reinstatement occurs within the
same Plan Year as the initial check issuance, the distribution amount will be
reinstated in the same Accounts as immediately preceding the distribution;
(b) if the distribution was subject to withholding and the reinstatement occurs
after the close of the Plan Year in which the initial check issuance occurred,
the distribution amount will be reinstated as an amount in the After-Tax
Rollover Account.

Section 14.9. Notice. Notices required to be given by Participants pursuant to
the terms of the Plan must be in writing; provided, however, that the Company
may approve, in lieu of written notice, alternative methods of notice, including
electronic modes of communication.

 

-69-



--------------------------------------------------------------------------------

ARTICLE XV

ADDITIONAL SERVICE CREDIT FOR FORMER

EMPLOYEES OF CERTAIN ACQUIRED BUSINESSES

Section 15.1. Additional Service Credit. Notwithstanding any provision of the
Plan to the contrary, each Employee who is described in Section 15.3 shall, for
the purpose of determining his eligibility to participate in the Plan under
Article II, and his vested status under Article VI, receive credit for his
period of employment with a Listed Employer, as if such Listed Employer had been
a Participating Company during such period of employment.

Section 15.2. Listed Employer. For purposes of this Article XV, a Listed
Employer is an entity, with respect to which all or a portion of its stock
and/or assets are purchased by an Affiliated Company, which is designated by the
Board or its authorized delegate as a Listed Employer.

Section 15.3. Applicability. This Article shall apply to any individual who
becomes an employee of a Participating Company directly from a Listed Employer.
Notwithstanding anything herein to the contrary, this Article XV shall apply to
any individual who becomes an employee of a Participating Company directly from
Susquehanna Cable Co. (“Susquehanna”) or any of the Selling Subsidiaries as
defined in the Asset Purchase Agreement between Susquehanna and Comcast
Corporation dated October 31, 2005 (the “Susquehanna APA”), during the period
beginning on February 20, 2006 and ending on the date immediately following the
date on which the transaction contemplated under the Susquehanna APA becomes
effective (or December 31, 2006, if such transaction is not completed by that
date).

Notwithstanding anything herein to the contrary, this Article XV shall apply to
any individual who becomes an employee of a Participating Company directly from
(i) Adelphia Communications Corporation (“Adelphia”) only for the one year
period following the date on which the transaction contemplated under the Asset
Purchase Agreement between Adelphia and Comcast Corporation dated April 20, 2005
(the “Adelphia Transaction”) is completed and (ii) Time Warner NY Cable LLC
(“Time Warner”) as of the date the transaction contemplated under the Asset
Purchase Agreement between Time Warner and Adelphia dated April 20, 2005 (the
“Time Warner Transaction”) is completed.

Notwithstanding anything herein to the contrary, this Article XV shall apply to
any individual who becomes an employee of a Participating Company directly from
Time Warner Houston as of January 1, 2007 pursuant to the Employment Matters
Agreement by and among Texas and Kansas City Cable Partners, LLP, Time Warner
Entertainment-Advance/Newhouse Partnership, TWE-A/N Texas Cable Partners General
Partners LLC, TCI Texas Cable Holdings LLC, TCI Texas Cable, LLC, Comcast TCP
Holdings, Inc. and Comcast TCP Holdings, LLC. Notwithstanding anything herein to
the contrary, this Article XV shall not apply for the period August 1, 2006
through December 17, 2006 to any individual who becomes an employee of a
Participating Company directly from thePlatform for Media, Inc.

Section 15.4. Limitation. Notwithstanding any provision of this Article to the
contrary, the application of this Article shall not cause any Employee to become
a Participant in the Plan prior to the effective date of an entity being
designated as a Listed Employer with which he was employed, unless he would have
become a Participant at an earlier date without regard to this Article.

 

-70-



--------------------------------------------------------------------------------

ARTICLE XVI

COMCAST SPORTS NETWORK (PHILADELPHIA) L.P.

Section 16.1. General. Comcast Sports Network (Philadelphia) L.P., a
Pennsylvania limited partnership (formerly known as Philadelphia Sports Media
LP) (“CSN”) and each of its subsidiaries that are members of the controlled
group of trades or businesses that includes CSN, became a Participating Company
hereunder, effective July 1, 2001.

Section 16.2. Eligibility and Vesting Service. For purposes of determining a
Covered Employee’s eligibility to participate and his vested status under the
Plan, a Covered Employee’s period of employment with CSN before July 1, 2001
shall be counted as part of his Period of Service under this Plan.

Section 16.3. Eligibility to Participate. Notwithstanding any provision of
Article II to the contrary:

16.3.1. Each Covered Employee of CSN who was eligible to participate in the
Comcast-Spectacor 401(k) Plan as of June 30, 2001 was eligible to participate in
the Plan as of July 1, 2001.

16.3.2. Each other CSN Covered Employee shall be eligible to participate in
accordance with the provision of Article II.

Section 16.4. Separate Testing. The portion of the Plan that benefits employees
of CSN and all entities which are Affiliated Companies with respect to CSN shall
be treated, to the extent required by law, as a separate part of a multiple
employer plan, unless and until CSN and its Affiliated Companies become members
of the controlled group of employers (within the meaning of section 414(b) of
section 414(c) of the Code) that includes the Company. For purposes of the Plan
and this Article XVI, an individual shall be treated as an employee of CSN or
its Affiliated Companies if such employee is listed as an employee of CSN or its
Affiliated Companies as of the last day of a Plan Year.

 

-71-



--------------------------------------------------------------------------------

Executed on the 21st day of October, 2014 COMCAST CORPORATION BY:     /s/ David
L. Cohen

ATTEST:     /s/ Arthur R. Block

 

-72-



--------------------------------------------------------------------------------

SCHEDULE A

MINIMUM DISTRIBUTION REQUIREMENTS

1. General Rules.

(A) Effective Date. The provisions of this Schedule A will apply for purposes of
determining required minimum distributions for calendar years beginning on or
after January 1, 2003.

(B) Precedence. The requirements of this Schedule A will take precedence over
any inconsistent provisions of the Plan.

(C) Requirements of Treasury Regulations Incorporated. All distributions
required under this Schedule A will be determined and made in accordance with
the Treasury Regulations under section 401(a)(9) of the Code.

(D) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Schedule A, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.

2. Time and Manner of Distribution.

(A) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(B) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained Age 70 1/2, if later.

(2) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, then (a) distributions to the Designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died or (b) the Designated Beneficiary’s
entire interest shall be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

(3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

-73-



--------------------------------------------------------------------------------

(4) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Section 2(B), other than
Section 2(B)(1), will apply as if the surviving Spouse were the Participant.

For purposes of this Section 2(B) and Section 4, unless Section 2(B)(4) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If Section 2(B)(4) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under
Section 2(B)(1). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving Spouse before the
date distributions are required to begin to the surviving Spouse under
Section 2(B)(1)), the date distributions are considered to begin is the date
distributions actually commence.

(C) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections 3 and 4 of this
Schedule A. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury Regulations.

3. Required Minimum Distributions During Participant’s Lifetime.

(A) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(1) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s Age as of the
Participant’s birthday in the Distribution Calendar Year; or

(2) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

(B) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

4. Required Minimum Distributions After Participant’s Death.

(A) Death On or After Date Distributions Begin.

 

-74-



--------------------------------------------------------------------------------

(1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

(a) The Participant’s remaining Life Expectancy is calculated using the Age of
the Participant in the year of death, reduced by one for each subsequent year.

(b) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(c) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(B) Death Before Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4(A).

(2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

-75-



--------------------------------------------------------------------------------

(3) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, and the surviving Spouse dies before distributions are required to
begin to the surviving Spouse under Section 2(B)(1), this Section 4(B) will
apply as if the surviving Spouse were the Participant.

5. Definitions. For purposes of this Schedule, the following definitions are
used.

(A) Account Balance. The Account balance as of the last valuation date in the
calendar year immediately preceding the Distribution Calendar Year (valuation
calendar year) increased by the amount of any contributions made and allocated
or forfeitures allocated to the account balance as of dates in the valuation
calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The Account Balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.

(B) Designated Beneficiary. The individual who is designated as the beneficiary
under the Plan and is the designated beneficiary under section 401(a)(9) of the
Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.

(C) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 2(B). The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(D) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury Regulations.

(E) Required Beginning Date. The date by which the distribution of a
Participant’s nonforfeitable interest in his Account must commence, as specified
in Article I of the Plan.

 

-76-



--------------------------------------------------------------------------------

APPENDIX A

 

     Date of Cessation of

Union Location

  

Union Code

  

Eligible Union Employee Status

Modesto, CA    P039    August 17, 2003 LA West/Bellflower    P032    Sacramento,
CA    P030    August 17, 2003 Needham, MA    P028    July 25, 2003 Minneapolis
(warehouse)    P038    Canonsburg (Techs)    P027    Canonsburg (CSRs)    P040
   Coraopolis (Techs)    P024    Corliss (CSRs)    P022    Corliss (Techs)   
P022    East Hills    P033    Pittsburgh (Call Center)    P035    South Hills
(Techs)    P020    South Hills (CSRs)    P021   

 

-77-



--------------------------------------------------------------------------------

APPENDIX B

Participating Collective Bargaining Units

Comcast and its participating subsidiaries (other than NBCU and its
participating subsidiaries)

 

  •  

Fairfield - IBEW

  •  

Florence (Techs) - IBEW

  •  

Florence Clerical - IBEW

  •  

Fall River/Fairhaven - IBEW

  •  

Cortland - I BEW

  •  

Alle-Kiske - CWA

  •  

Harrisburg - IBEW

  •  

South Hills (Techs) - CWA

  •  

South Hills (CSSR’s) - CWA

  •  

Pleasantville - IBEW

  •  

Toms River - IBEW

  •  

Columbus Blvd. - IBEW

  •  

Chicago West - IBEW

  •  

Corliss - CWA

  •  

Oakland - CWA

  •  

Bay Area - CWA

  •  

Detroit - CWA

  •  

Port Huron - CWA

NBCUniversal and its participating subsidiaries

 

  •  

Washington (WRC) - AFTRA Core Local Reporters (pre 10/1/2000 hires)

  •  

Washington (NBC) - AFTRA Core Network Producers & WRC Content Prod. (pre
10/1/2000 hires)

  •  

Burbank (NBC/KNBC) - IA 706 Core (pre 05/12/2004 hires)

  •  

Burbank (NBC/KNBC) - IA 706 5A (05/12/04 - 12/11/2008 hires)

  •  

Burbank (NBC/KNBC) - IA 706 5A Delta (post 12/11/2008 hires)

  •  

Burbank (NBC/KNBC) - IA 706 (post JV close hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Scenic and Graphic” Core (pre 05/12/2004 hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Scenic and Graphic” 5A (05/12/2004 - 04/16/2006
hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Scenic and Graphic” Delta (post 04/16/2006 hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Scenic and Graphic” (post JV close hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Art Directors” Core (pre 05/12/2004 hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Art Directors” 5A (05/12/2004 - 12/04/2005 hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Art Directors” 5A Delta (post 12/04/2005 hires)

  •  

Burbank (NBC/KNBC) - IA 800 “Art Directors” 5A Delta (post JV close hires)

  •  

New York (NBC) - IA 700 CORE

  •  

New York (NBC) - IA 700 (post JV close hires)

 

-78-



--------------------------------------------------------------------------------

APPENDIX B

Participating Collective Bargaining Units (cont’d)

NBCUniversal and its participating subsidiaries (cont’d)

 

  •  

Philadelphia (WCAU) - IATSE - PROD - Local 804 Core (pre 05/12/2004 hires)

  •  

Philadelphia (WCAU) - IATSE - PROD - Local 804 5A (05/12/2004 - 10/14/2008
hires)

  •  

Philadelphia (WCAU) - IATSE - PROD - Local 804 Delta (post 10/14/2008 hires)

  •  

Philadelphia (WCAU) - IATSE - PROD - Local 804 Core (post JV close hires)

  •  

Philadelphia (Comcast SportsNet) - IBEW Local 98 (Event Technicians & 1000+
hours daily hires)

  •  

Philadelphia (Comcast SportsNet) - IBEW Local 98 (Event Technicians & 1000+
hours daily hires) (post 01/01/2012 hires)

  •  

Philadelphia (Comcast SportsNet) - IBEW Local 98 (Studio Technicians)

  •  

Philadelphia (Comcast SportsNet) - IBEW Local 98 (Studio Technicians) (post
01/01/2012 hires)

  •  

Hartford (WVIT) - IBEW (pay type 1) Core (pre 05/12/2004 hires)

  •  

Hartford (WVIT) - IBEW (pay type 1) 5A (post 05/11/2004 hires)

  •  

Hartford (WVIT) - IBEW (pay type 1) 5A Delta

  •  

Hartford (WVIT) - IBEW (pay type 1) (post JV close hires)

  •  

Philadelphia (WCAU) - IBEW Local 1241 Technicians Core (pre 05/12/2004 hires)

  •  

Philadelphia (WCAU) - IBEW Local 1241 Technicians 5A (post 05/11/2004 hires)

  •  

Philadelphia (WCAU) - IBEW Local 1241 Technicians 5A Delta

  •  

Philadelphia (WCAU) - IBEW Local 1241 Technicians (post JV close hires)

  •  

Washington (WRC) - IOUE 99 Core (pre 05/12/2004 hires)

  •  

Washington (WRC) - IOUE 99 5A (05/12/2004 - 06/30/2009 hires)

  •  

Washington (WRC) - IOUE 99 5A Delta (post 06/30/2009 hires)

  •  

Washington (WRC) - IOUE 99 5A Delta (post JV close hires)

  •  

Chicago (ALL) - NABET Regular Core (pre 08/28/2006 hires)

  •  

Chicago (ALL) - NABET Regular 5A Delta (post 08/27/2006 hires)

  •  

Chicago (ALL) - NABET Regular (post JV close hires)

  •  

Chicago (WSNS Telemundo) - NABET Local 41 Staff Core (pre 07/01/2005 hires)

  •  

Chicago (WSNS Telemundo) - NABET Local 41 Staff Delta (post 06/30/2005 hires)

  •  

Chicago (WSNS Telemundo) - NABET Local 41 Staff (post JV close hires)

  •  

Los Angeles (KVEA/KWHY Telemundo) - NABET Local 53 Staff Core (pre 05/12/2004
hires)

  •  

Los Angeles (KVEA/KWHY Telemundo) - NABET Local 53 Staff 5A (05/12/2004 -
02/01/2010 hires)

  •  

Los Angeles (KVEA/KWHY Telemundo) - NABET Local 53 Staff 5A Delta (post
01/31/2010 hires)

  •  

Los Angeles (KVEA/KWHY Telemundo) - NABET Local 53 Staff (post JV close hires)

  •  

New York (WNBC) - WGA Core (pre 08/14/2006 hires)

  •  

New York (WNBC) - WGA Delta (post 08/13/2006 hires)

  •  

New York (WNBC) - WGA Delta (post JV close hires)

 

-79-



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATING COMPANIES/LISTED EMPLOYERS

 

Name of Entity

  

Participating Company

  

Listed Employer

  

Effective Date

Ad Sales

Acquisitions

- TeleMedia

- Charter Communications

- Mediacom

- Cox Communications

   YES    YES    December 29, 2003 Gemstar TV Guide    YES    YES    April 1,
2004 US Cable Coastal of Texas LP (Georgia and South Carolina properties only)
   YES    YES    May 1, 2004 Tech TV, Inc. (formerly Tech TV LLC)    NO    YES
   May 10, 2004 Insight Communications    YES    YES    August 1, 2004 The
International Channel    YES    YES    August 1, 2004 Target TV    YES    YES   
January 1, 2005 Motorola    NO    YES    April 1, 2005 Liberate Technologies
(California employees only)    NO    YES    April 8, 2005

 

-80-



--------------------------------------------------------------------------------

Name of Entity

  

Participating Company

  

Listed Employer

  

Effective Date

Susquehanna Cable Co.    NO    YES    The period beginning on February 20, 2006
and ending on the date immediately following the date on which the transaction
contemplated under the Susquehanna APA becomes effective (or December 31, 2006,
if such transaction is not completed by that date. Adelphia Communications
Corporation    NO    YES    The period beginning on the Closing Date of the
Adelphia Transaction and ending on the first anniversary thereof. Time Warner NY
Cable LLC    NO    YES    The date immediately following the Closing Date of the
Time Warner Transaction thePlatform for Media, Inc.    YES    YES    December
18, 2006 Insight Media    NO    YES    January 1, 2008 E! Entertainment
Television, Inc.    NO    YES    January 1, 2008 New England Cable News    YES
   YES    January 1, 2010

 

-81-



--------------------------------------------------------------------------------

Name of Entity

  

Participating Company

  

Listed Employer

  

Effective Date

NBCUniversal, LLC and its subsidiaries   

NO, except with respect to employees who are on a payroll administered by
Comcast Corporation (as determined by Committee or its delegate).

 

Notwithstanding the foregoing, NBCUniversal shall be a Participating Company
pursuant to the terms and conditions of Exhibit B.

   YES   

The day after the closing of the transactions contemplated by the Master
Agreement, dated December 3, 2009, by and among General Electric Company, a New
York corporation, NBC Universal, Inc., a Delaware corporation, Comcast and Navy,
LLC, a Delaware limited liability company.

 

With respect to the provisions of Exhibit B, January 1, 2013.

NON-PARTICIPATING COMPANIES

 

Company

  

Effective Date

THOG Productions, LLC    August 1, 2002*

*Previously excluded by action of the Board.

 

-82-



--------------------------------------------------------------------------------

EXHIBIT B

NBCUNIVERSAL, LLC

Section 1. General. NBCUniversal, LLC, a Delaware limited liability company
(“NBCUniversal”) and each of its subsidiaries that are members of the controlled
group of trades or businesses that includes NBCUniversal (within the meaning of
section 414(b) and section 414(c) of the Code), shall become a Participating
Company hereunder effective January 1, 2013. The terms and conditions of the
Plan shall generally apply to Covered Employees of NBCUniversal and its
participating subsidiaries, except to the extent such provisions contradict with
the terms and conditions set forth in this Exhibit B. For avoidance of doubt,
the provisions of this Exhibit B shall only apply to Covered Employees of
NBCUniversal and its participating subsidiaries.

Section 2. Eligibility to Participate.

2.1. Each Covered Employee as of the Restatement Date who was eligible to
participate in the NBCU CAP immediately prior to the Restatement Date shall be
an Eligible Employee as of the Restatement Date.

2.2. Each other Covered Employee shall become an Eligible Employee on the Entry
Date next following:

(a) upon his Employment Commencement Date, if he is other than a Temporary
Employee or a Paid Intern; or

(b) his completion of a Period of Service of three (3) months, if he is a
Temporary Employee (other than a Paid Intern).

2.3 If an individual is not a Covered Employee on the Entry Date next following
the date he meets the requirements of Section 2.2., he shall become an Eligible
Employee as of the first date thereafter on which he is a Covered Employee.

2.4. If a Covered Employee does not satisfy the requirements of Section 2.2.
prior to incurring a Severance from Service Date, but is rehired prior to
incurring a One-Year Period of Severance, the prior Period of Service shall be
considered for purposes of satisfying the requirements of Section 2.2. If the
Covered Employee incurs a One-Year Period of Severance, his prior Period of
Service shall not be considered upon a subsequent Reemployment Commencement
Date.

2.5. Notwithstanding anything herein to the contrary and for avoidance of doubt,
Employees who are Paid Interns and Employees who are eligible to participate in
the following plans (including any Employee who would be eligible but for the
fact that such Employee has not yet met the plan’s age and/or service
eligibility requirements) shall not be eligible to participate in the Plan:
(i) E! Entertainment Television, Inc. Profit Sharing/401(k) Plan,
(ii) NBCUniversal Capital Accumulation Plan, (iii) Universal Studios Hollywood
401(k) Plan, (iv) Wet N’ Wild 401(k) Plan, (v) Savings Plan for WNJU Union
Employees of Telemundo, or (vi) Universal Orlando 401(k) Plan.

 

-83-



--------------------------------------------------------------------------------

2.6. For purposes of this Exhibit B, (a) “Temporary Employee” means an Employee
whose employment is classified by the Participating Company to which such
Employee is employed as “temporary” or “intermittent,” both in accordance with
uniformly applied personnel policies; (b) “Paid Intern” means an Employee whose
employment is classified by the Participating Company to which such Employee is
employed as pursuant to an internship and such Employee receives regular wages
from the Participating Company in consideration for such employment; and
(c) “Entry Date” means the first day of each Payroll Period.

2.7. Automatic Enrollment. Each Covered Employee who does not affirmatively
elect to make Pre-Tax Contributions or Roth Contributions and become an Active
Participant pursuant to Section 2.3 of the Plan (and does not affirmatively
elect to decline to make Pre-Tax Contributions or Roth Contributions and become
an Active Participant) will be automatically enrolled in the Plan on the Entry
Date next following the date on which such Covered Employee meets the
eligibility requirements of Section 2.2 of this Exhibit B, provided that such
automatic enrollment will not occur until the expiration of the 30th day
following the date on which such Covered Employee is provided notice of his
rights and obligations under the Plan as required by Treas. Reg. 1.401(k)-3(d).
Covered Employees who are designated by the Committee or its delegate as having
been reemployed by a Participating Company following a One-Year Period of
Severance are considered newly Eligible Employees for purposes of the automatic
enrollment provisions described in this Section 2.7. Covered Employees who are
designated by the Committee or its delegate as having been reemployed by a
Participating Company prior to having incurred a One-Year Period of Severance
will be automatically re-enrolled in the Plan at the Pre-Tax Contribution rate
in effect for such Employee on his Severance from Service Date.

Section 3. Contributions.

3.1. Pre-Tax Contributions, Catch-Up Contributions and Roth Contributions.

(a) Pre-Tax Contributions. When an Eligible Employee files an election under
Section 2.3 of the Plan to have Pre-Tax Contributions made on his behalf, he
shall elect the percentage by which his Compensation shall be reduced on account
of such Pre-Tax Contributions. Subject to Section 3.10 of the Plan, this
percentage may be between one percent (1%) and fifty percent (50%) of such
Compensation, rounded to the nearer one-half percentage ( 1/2%). An
automatically enrolled Eligible Employee’s Pre-Tax Contributions will, unless
and until changed or discontinued by the Eligible Employee in accordance with
Sections 3.2 or 3.3 of the Plan and subject to Section 3.10 of the Plan, be
equal to three percent (3%) of the Eligible Employee’s Compensation in the first
Plan Year in which such Eligible Employee is automatically enrolled in the Plan
(the contribution percentages of Participants that were automatically enrolled
in the NBCU CAP with an initial contribution percentage 3.5% will not change
unless and until changed or discontinued by the Participants). An Eligible
Employee’s Pre-Tax Contribution percentage will, unless otherwise elected by the
Employee, increase by one percent (1%), up to a maximum of ten percent (10%) of
the Eligible Employee’s Compensation, each subsequent Plan Year beginning on the
anniversary occurring in that subsequent Plan Year of the date on which such
Eligible Employee was first enrolled in the Plan. The Participating Company
shall contribute an amount equal to such percentage of the Eligible Employee’s
Compensation to the Fund for credit to the Eligible Employee’s Pre-Tax
Contribution Account.

 

-84-



--------------------------------------------------------------------------------

(b) Catch-Up Contributions. Eligible Employees who have attained Age 50 before
the close of any Plan Year and who have previously contributed at least 4.5% of
their Compensation as Pre-Tax Contributions or Roth Contributions during such
Plan Year shall be eligible to make Catch-Up Contributions during that Plan
Year. Catch-Up Contributions shall be expressed as a percentage of Compensation
between one percent (1%) and thirty percent (30%) (rounded to the nearer
one-half percentage ( 1/2%)) and may be designated as either Pre-Tax Catch-Up
Contributions or Roth Catch-Up Contributions. Catch-Up Contributions shall not
be taken into account for purposes of the provisions of the Plan implementing
the required limitations of sections 402(g) and 415 of the Code. The Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(m)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such Catch-Up contributions.
Catch-Up Contributions shall not be matched pursuant to Section 3.2 of this
Exhibit B.

(c) Roth Contributions. An Eligible Employee may elect, on a form prescribed by
the Committee, to contribute, in lieu of all or a portion of the Pre-Tax
Contributions and/or Pre-Tax Catch-Up Contributions the Participant is otherwise
eligible to make under the Plan, Roth Contributions and/or Roth Catch-Up
Contributions to the Plan. Such Roth Contributions and Roth Catch-Up
Contributions shall be allocated to the Eligible Employee’s Roth Contribution
Account or Roth Catch-Up Contribution Account, as applicable. Roth Contributions
and Roth Catch-Up Contributions shall be: (i) irrevocably designated as such by
the Eligible Employee at the time of the election described in Sections 3.1(a)
or (b) that is being made in lieu of all or a portion of the Pre-Tax
Contribution and/or Pre-Tax Catch-Up Contributions the Eligible Employee is
otherwise eligible to make under the Plan; and (ii) treated by the Participating
Company as includible in the Eligible Employee’s income at the time the
Participant would have received that amount in cash if the Eligible Employee had
not made an election described in Sections 3.1(a) or (b). Unless specifically
stated otherwise, Roth Contributions shall be treated as Pre-Tax Contributions
for all purposes of the Plan (including, without limitation, Matching
Contributions under Section 3.2) and Roth Catch-Up Contributions shall be
treated as Pre-Tax Catch-Up Contributions for all purposes of the Plan.

3.2. Matching Contributions. Subject to Sections 3.2(b) below and 3.10 of the
Plan, the Participating Company shall contribute to the Fund for each Payroll
Period:

(a) with respect to each Active Participant, an amount equal to one hundred
percent (100%) of such Participant’s Pre-Tax Contributions for such Payroll
Period not in excess of four and one-half percent (4 1/2%) of his Compensation
for such Payroll Period.

(b) True-Up Contribution. Notwithstanding Section 3.2(a), if the sum of the
Matching Contributions made for an Active Participant on a Payroll Period basis
for any Plan Year fails to provide the maximum amount of Matching Contributions
to which such Active Participant would be entitled except for the Matching
Contributions being made on a Payroll Period basis for such Plan Year or because
of Catch-Up Contributions being re-designated as Pre-Tax Contributions, a
Participating Company shall make an additional Matching Contribution

 

-85-



--------------------------------------------------------------------------------

for the benefit of such Participant for such Plan Year in an amount equal to the
amount which, when added to the Matching Contributions made pursuant to
Section 3.2(a), would have been contributed had the Matching Contribution been
based on the amount of the Participant’s annual Pre-Tax Contributions and annual
Compensation.

(c) Notwithstanding the forgoing, the maximum total Matching Contribution for
any Plan Year shall be $10,000 for any Participant who (i) is a Highly
Compensated Employee and (ii) and is either (A) eligible to participate in the
Comcast Corporation 2005 Deferred Compensation Plan or (B) a Committee Member.
For purposes of Sections 3.2(c) and 3.3 of this Exhibit B, a “Committee Member”
means any Employee who is a member of the group of senior management employees
of the NBCUniversal and its subsidiaries who have been appointed as members of
the NBCUniversal Executive Committee, NBCUniversal Management Committee or
NBCUniversal Operating Committee by the Chief Executive Officer of NBCUniversal,
LLC and whose membership has been approved by the EVP.

3.3. NBCU Retirement Contributions. With respect to each Plan Year, the
Participating Companies will, subject to the limitations of Section 3.11 of the
Plan, contribute to the Fund for each Eligible Employee who is an Employee on
the last day of the applicable Plan Year an additional amount equal to 3% of
such Eligible Employee’s Compensation for that Plan Year. In the event that an
Employee is eligible to receive an allocation of the NBCU Retirement
Contribution for a particular Plan Year and such Employee is employed by the
Company or one of its subsidiaries (other than NBCUniversal and its
subsidiaries) as of the last day of the Plan Year due to a transfer of
employment from NBCUniversal or one of its subsidiaries during such Plan Year,
such eligible Employee’s allocation of the NBCU Retirement Contribution will be
limited to 3% of such Eligible Employee’s Compensation for the portion of the
Plan Year he or she was employed by NBCUniversal or one of its subsidiaries.
Notwithstanding the foregoing, no Eligible Employee shall be eligible to receive
an NBCU Retirement Contribution pursuant to this Section 3.3 if such Employee is
either (i) eligible to participate in the Comcast Corporation 2005 Deferred
Compensation Plan or (B) a Committee Member.

Notwithstanding the foregoing, an Employee who is otherwise eligible to receive
an allocation of the NBCU Retirement Contribution for a Plan Year may elect to
not receive such allocation provided (i) such Employee has a sincere religious
objection to receiving such contribution and (ii) not later than the last day of
the Plan Year to which such contribution relates, such Employee executes a
waiver in a form provided by the Committee pursuant to which such Employee
elects not to receive an allocation of the Comcast Retirement Contribution and
releases the Plan, the Company and their respective affiliates from any and all
claims related to not receiving such allocation.

For avoidance of doubt, the provisions of Sections 3.1.2, 3.3, 3.4, 3.7, 3.8,
3.9, 3.10, 3.11, 3.12 and 3.13 of the Plan shall apply to Participants subject
to this Exhibit B.

Section 4. Vesting. Each Participant shall become vested in that portion of his
NBCU Retirement Contribution Account in accordance with the following schedule:

 

-86-



--------------------------------------------------------------------------------

Years of Service

   Vested Percentage

Less than 2 years

       0%

2 years but less than 3 years

     20%

3 years but less than 4 years

     40%

4 years but less than 5 years

     60%

5 years but less than 6 years

     80%

6 years or more

   100%

Notwithstanding the foregoing, a Participant shall have a 100% nonforfeitable
interest in his NBCU Retirement Contribution Account upon his attainment of his
Normal Retirement Date, his death or his Total Disability, provided the
Participant is an Active Participant at the time of the occurrence of such
event. Amounts forfeited from a Participant’s NBCU Retirement Contribution
Account under Section 6 of the Plan shall be used to reduce future Matching
Contributions and/or NBCU Retirement Contributions or to pay plan expenses. The
remaining provisions of Article VI of the Plan (to the extent not contradicted
by this Exhibit B) shall apply to Participants subject to this Exhibit B.

Section 5. Withdrawals. In addition to Active Participants, the following
Participants (as determined by the Committee) shall be eligible to receive
withdrawals pursuant to Article VIII of the Plan (provided such Participant
otherwise meets the eligibility requirements for such withdrawals set forth in
the applicable subsection of Article VIII of the Plan): (1) any Participant who
is on an unpaid leave of absence without pay; (2) any Participant who is a leave
of absence as a result of pregnancy; (3) any Participant who is on a leave of
absence while receiving workers’ compensation benefits; (4) any Participant who
is on a leave of absence as a result of performing active duty service in the
uniformed services (as defined in chapter 43 of title 38, United States Code);
(5) any Participant who is not actively employed with a Participating Company as
a result of an involuntary layoff; and (6) any Participant who is no longer
eligible to actively participate in the Plan solely as a result of transferring
to a collectively bargained unit that does not participate in the Plan. The
remaining provisions of Article VIII of the Plan (to the extent not contradicted
by this Exhibit B) shall apply to Participants subject to this Exhibit B.

Section 6. Loans to Participants. In addition to Active Participants, the
following Participants (as determined by the Committee) shall be eligible to
apply for a loan from the Plan pursuant to Article IX of the Plan: (1) any
Participant who is on a paid or unpaid leave of absence; and (2) any Participant
who is no longer eligible to actively participate in the Plan solely as a result
of transferring to a collectively bargained unit that does not participate in
the Plan. Notwithstanding Section 9.3.1 to the contrary, a Participant who has
more than one loan transferred from his account under the NBCU CAP may continue
have both loans outstanding under the Plan but may not take a new loan from the
Plan until all outstanding loans are paid in full. The remaining provisions of
Article IX of the Plan (to the extent not contradicted by this Exhibit B) shall
apply to Participants subject to this Exhibit B.

Section 7. Separate Testing. The portion of the Plan that benefits employees of
NBCUniversal and all entities which are Affiliated Companies with respect to
NBCUniversal shall be treated, to the extent required by law, as a separate part
of a multiple employer plan, unless and until NBCUniversal and its Affiliated
Companies become members of the controlled group of employers (within the
meaning of section 414(b) and section 414(c) of the Code) that includes the
Company.

 

-87-